Exhibit 10.1

EXECUTION COPY

 

 

$600,000,000

TERM LOAN AGREEMENT

dated as of February 22, 2016,

between

WEYERHAEUSER COMPANY, as Borrower,

and

THE BANK OF NOVA SCOTIA, as Lender

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

 

         Page  

ARTICLE I DEFINITIONS

     1   

1.01

  Defined Terms      1   

1.02

  Terms Generally      9   

1.03

  Accounting Terms; GAAP      9   

ARTICLE II AMOUNTS AND TERMS OF THE LOANS

     10   

2.01

  Loans      10   

2.02

  Making the Loans      10   

2.03

  Upfront Fee      10   

2.04

  Termination of the Commitment      10   

2.05

  Repayment of the Loans      11   

2.06

  Interest on the Loans      11   

2.07

  Default Interest      12   

2.08

  Alternate Rate of Interest      12   

2.09

  Prepayment      12   

2.10

  Reserve Requirements; Change in Circumstances      13   

2.11

  Change in Legality      15   

2.12

  Indemnity      15   

2.13

  Payments      16   

2.14

  Taxes      16   

2.15

  Mitigation Obligations; Replacement of Lender      20   

2.16

  Sharing of Setoffs      20   

ARTICLE III REPRESENTATIONS AND WARRANTIES

     21   

3.01

  Organization; Powers      21   

3.02

  Authorization      21   

3.03

  Enforceability      21   

3.04

  Consents and Approvals      22   

3.05

  Financial Statements      22   

3.06

  No Material Adverse Change      22   

3.07

  Title to Properties; Possession Under Leases      22   

3.08

  [Intentionally Omitted]      23   

3.09

  Litigation; Compliance with Laws          23   

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

3.10

  Agreements      23   

3.11

  Federal Reserve Regulations      23   

3.12

  Investment Company Act      23   

3.13

  Tax Returns      23   

3.14

  No Material Misstatements      24   

3.15

  Compliance with ERISA      24   

3.16

  Environmental Matters      24   

3.17

  Maintenance of Insurance      25   

3.18

  Ranking      25   

3.19

  Anti-Corruption Laws and Sanctions      25   

ARTICLE IV CONDITIONS OF LENDING

     25   

4.01

  Closing Date      25   

ARTICLE V AFFIRMATIVE COVENANTS

     27   

5.01

  Incorporated Affirmative Covenants      27   

5.02

  Most Favored Nation      27   

ARTICLE VI NEGATIVE COVENANTS

     27   

ARTICLE VII EVENTS OF DEFAULT

     28   

7.01

  Events of Default      28   

ARTICLE VIII [INTENTIONALLY OMITTED]

     30   

ARTICLE IX MISCELLANEOUS

     30   

9.01

  Notices      30   

9.02

  Survival of Agreement      31   

9.03

  Binding Effect      31   

9.04

  Successors and Assigns      31   

9.05

  Expenses; Indemnity      33   

9.06

  Right of Setoff      34   

9.07

  Applicable Law      34   

9.08

  Waivers; Amendment      34   

9.09

  Interest Rate Limitation      35   

9.10

  Entire Agreement      35   

9.11

  WAIVER OF JURY TRIAL          35   

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

9.12

  Severability      35   

9.13

  Counterparts      36   

9.14

  Headings      36   

9.15

  Jurisdiction; Consent to Service of Process      36   

9.16

  Domicile of Loans      37   

9.17

  Restricted and Unrestricted Subsidiaries      37   

9.18

  USA PATRIOT Act      37   

9.19

  No Fiduciary Duty      37   

EXHIBITS

 

Exhibit A    Form of Loan/Continuation Notice Exhibit B-1    Form of
Certification of Financial Statements Exhibit B-2    Form of Compliance
Certificate Exhibit C    Form of Promissory Note Exhibit D    Claim Agreement

SCHEDULES

 

Schedule 2.01    Commitments Schedule 3.08    Subsidiaries Schedule 9.01   
Notices

 

-iii-



--------------------------------------------------------------------------------

TERM LOAN AGREEMENT dated as of February 22, 2016, between WEYERHAEUSER COMPANY,
a Washington corporation (the “Borrower”), and THE BANK OF NOVA SCOTIA
(“Scotiabank”), as the lender (the “Lender”).

WITNESSETH:

WHEREAS, the Borrower has requested that the Lender enter into this Term Loan
Agreement (a) to fund share repurchases, as permitted under the Syndicated
Credit Agreement (as hereinafter defined) and (b) to provide the Borrower and
its Subsidiaries with financing for general corporate purposes.

NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements contained herein, the parties hereto hereby agree as follows:

ARTICLE I

DEFINITIONS

 

1.01 Defined Terms. As used in this Agreement, the following terms shall have
the meanings specified below:

“Affiliate” shall mean, when used with respect to a specified person, another
person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the person specified.

“Agreement” shall mean this Term Loan Agreement, together with all amendments,
supplements and modifications hereof.

“Anti-Corruption Laws” means the United States Foreign Corrupt Practices Act of
1977.

“Applicable Margin” shall have the meaning given such term in Section 2.06(b).

“Base Rate” shall mean, at any time the rate per annum then equal to the highest
of (A) the overnight federal funds rate published by the Federal Reserve Bank of
New York, plus 0.50%, (B) the United States “Base Rate” of Scotiabank as
announced from time to time and (C) the Eurodollar Rate on such day for an
interest period of one month plus 1% (said rate to change on the date of each
change of such “Base Rate”). For purposes of this Agreement, “Base Rate” shall
not necessarily be equivalent to, or dependent upon, the lowest or best interest
rate that Scotiabank offers.

“Base Rate Borrowing” shall mean a Borrowing comprised of Base Rate Loans.

“Base Rate Loan” shall mean a Loan that bears interest by reference to the Base
Rate.

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States.

“Borrower” shall have the meaning given such term in the introductory paragraph
hereto.

 

1



--------------------------------------------------------------------------------

“Borrowing” shall mean a group of Eurodollar Loans or Base Rate Loans made by
the Lender on a single date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect.

“Business Day” shall mean any day (other than a day which is a Saturday, Sunday
or legal holiday in the State of New York) on which banks are open for business
in New York City; provided, however, that, when used in connection with a
Eurodollar Loan, the term “Business Day” shall also exclude any day on which
banks are not open for dealings in dollar deposits in the London interbank
market.

“Capital Lease Obligations” of any person shall mean the obligations of such
person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such person under GAAP and, for purposes of this
Agreement, the amount of such obligations at any time shall be the capitalized
amount thereof at such time determined in accordance with GAAP.

A “Change in Control” shall be deemed to have occurred with respect to the
Borrower if, (a) any person or group (within the meaning of Rule 13d-5 of the
SEC as in effect on the date hereof) shall own directly or indirectly,
beneficially or of record, shares representing more than 20% of the aggregate
ordinary voting power represented by the issued and outstanding capital stock of
the Borrower, (b) a majority of the seats (other than vacant seats) on the board
of directors of the Borrower shall at any time have been occupied by persons who
were neither (i) nominated by the management of the Borrower in accordance with
its charter and by-laws, nor (ii) appointed by directors so nominated, or
(c) any person or group shall otherwise directly or indirectly Control the
Borrower.

“Claim Agreement” means the Claim Agreement dated as of February 22, 2016,
executed by the Borrower and WNR in favor of the Lender and attached hereto as
Exhibit D.

“Closing Date” shall mean the first date on which the conditions precedent set
forth in Section 4.01 shall have been satisfied.

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time. Section references to the Code are to the Code, as in effect at the date
of this Agreement and any subsequent provisions of the Code, amendatory thereof,
supplemental thereto or substituted therefor.

“Commitment” shall mean the commitment of the Lender to make Loans in an
aggregate principal amount not to exceed the amount set forth in Schedule 2.01.

“Commitment Termination Date” shall have the meaning given such term in
Section 2.01.

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a person, whether
through the ownership of voting securities or by contract, and “Controlling” and
“Controlled” shall have meanings correlative thereto.

 

2



--------------------------------------------------------------------------------

“Default” shall mean any event or condition which upon notice, lapse of time or
both would constitute an Event of Default.

“Dollars,” “dollars” or “$” shall mean lawful money of the United States of
America.

“Drawn Margin” shall mean, for any loans made under the Syndicated Credit
Agreement or any amendment and restatement thereof or any new credit facility of
the Borrower that replaces the credit facility under the Syndicated Credit
Agreement, the sum of (a) the applicable margin for such loans bearing interest
by reference to the Eurodollar Rate and (b) the facility fees, if any, payable
to the lenders under any such credit facility in respect of their commitments to
make such loans, to the extent such facility fees are payable whether or not
such commitments are drawn. By way of example, the Drawn Margin for the
Syndicated Credit Agreement as of the date hereof is 1.125% for Ratings of Level
1 thereunder, 1.250% Ratings of Level 2 thereunder, 1.50% for Rating of Level 3
thereunder, 1.75% for Ratings of Level 4 thereunder and 2.00% for Ratings of
Level 5 thereunder.

“Environmental Laws” shall mean any and all Federal, state, local and foreign
statutes, laws, regulations, ordinances, codes, rules (including rules of common
law), judgments, orders, decrees, permits, concessions, grants, franchises,
licenses, legally-binding agreements or other governmental restrictions now or
hereafter in effect relating to the environment, health, safety, Hazardous
Materials (including, without limitation, the manufacture, processing,
distribution, use, treatment, storage, Release, and transportation thereof) or
to industrial hygiene or the environmental conditions on, under or about real
property, including, without limitation, soil, groundwater, and indoor and
outdoor ambient air conditions.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated and rulings issued
thereunder. Section references to ERISA are to ERISA, as in effect at the date
of this Agreement and any subsequent provisions of ERISA, amendatory thereof,
supplemental thereto or substituted therefor.

“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414(b), (c), (m) or (o) of the Code.

“Eurodollar Borrowing” shall mean a Borrowing comprised of Eurodollar Loans.

“Eurodollar Loan” shall mean any Loan bearing interest at a rate determined by
reference to the Eurodollar Rate in accordance with the provisions of Article
II.

“Eurodollar Rate” shall mean, with respect to any Eurodollar Borrowing for any
Interest Period, the rate appearing on Reuters Screen LIBOR01 Page (or on any
successor or substitute page or service, providing rate quotations comparable to
those currently provided on such page, as determined by the Lender from time to
time for the purpose of providing quotations of interest rates applicable to
dollar deposits in the London interbank market) at approximately 11:00 a.m.,
London time, two Business Days prior to the commencement of such Interest
Period, as the rate for dollar deposits with a maturity comparable to such
Interest Period. In the event that such rate is not available at such time for
any reason, then the “Eurodollar Rate” with respect to such

 

3



--------------------------------------------------------------------------------

Eurodollar Borrowing for such Interest Period shall be the rate at which dollar
deposits of $5,000,000 and for a maturity comparable to such Interest Period are
offered by the principal London office of the Lender in immediately available
funds in the London interbank market at approximately 11:00 a.m., London time,
two Business Days prior to the commencement of such Interest Period; provided,
that if the Eurodollar Rate shall be less than zero, such rate shall be deemed
zero for purposes of this Agreement.

“Event of Default” shall have the meaning given such term in Article VII.

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof and any agreements
entered into pursuant to Section 1471(b)(1) of the Code.

“Fees” shall have the meaning given to such term in Section 2.03.

“Financial Officer” of any corporation shall mean the chief financial officer,
principal accounting officer, treasurer or controller of such corporation.

“GAAP” shall mean accounting principles generally accepted in the United States,
applied on a consistent basis.

“Governmental Authority” shall mean the government of the United States of
America, any other nation or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.

“Guarantee” of or by any person shall mean any obligation, contingent or
otherwise, of such person guaranteeing or having the economic effect of
guaranteeing any Indebtedness of any other person (the “primary obligor”) in any
manner, whether directly or indirectly, and including any obligation of such
person, direct or indirect, (a) to purchase or pay (or advance or supply funds
for the purchase or payment of) such Indebtedness or to purchase (or to advance
or supply funds for the purchase of) any security for the payment of such
Indebtedness, (b) to purchase or lease property, securities or services for the
purpose of assuring the owner of such Indebtedness of the payment of such
Indebtedness, (c) to maintain working capital, equity capital or other financial
statement condition or liquidity of the primary obligor so as to enable the
primary obligor to pay such Indebtedness or (d) as an account party in respect
of any letter of credit or letter of guaranty issued to support such
Indebtedness or obligation; provided, however, that the term Guarantee shall not
include endorsements for collection or deposit, in either case in the ordinary
course of business.

“Hazardous Materials” shall mean (a) any petroleum or petroleum products,
flammable substances, explosives, radioactive materials, hazardous wastes,
substances or contaminants, toxic wastes, substances or contaminants, or any
other wastes, substances, contaminants or pollutants prohibited, limited or
regulated by any Governmental Authority; (b) asbestos in any form that is or
could become friable, urea formaldehyde foam insulation, transformers or other

 

4



--------------------------------------------------------------------------------

equipment that contains dielectric fluid containing levels of polychlorinated
biphenyls or radon gas; (c) any chemicals, materials or substances defined as or
included in the definition of “hazardous substances,” “hazardous wastes,”
“hazardous materials,” “extremely hazardous wastes,” “restricted hazardous
wastes,” “toxic substances,” “toxic pollutants,” “contaminants,” or
“pollutants,” or words of similar import, under any applicable Environmental
Law; and (d) any other chemical, material, or substance, exposure to which is
prohibited, limited, or regulated by any Governmental Authority.

“Indebtedness” of any person shall mean, without duplication, (a) all
obligations of such person for borrowed money or with respect to deposits or
advances of any kind, (b) all obligations of such person evidenced by bonds,
debentures, notes or similar instruments, (c) all obligations of such person
under conditional sale or other title retention agreements relating to property
or assets purchased by such person, (d) all obligations of such person issued or
assumed as the deferred purchase price of property or services (excluding
current accounts payable incurred in the ordinary course of business), (e) all
Indebtedness of others secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien on
property owned or acquired by such person, whether or not the obligations
secured thereby have been assumed, (f) all Guarantees by such person of
Indebtedness of others, (g) all Capital Lease Obligations of such person, and
(h) all obligations of such person as an account party in respect of letters of
credit, letters of guaranty and bankers’ acceptances. The Indebtedness of any
person shall include the Indebtedness of any partnership in which such person is
a general partner.

“Interest Period” shall mean, as to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing or on the last day of the immediately
preceding Interest Period applicable to such Borrowing, and ending one week
thereafter or on the numerically corresponding day (or, if there is no
numerically corresponding day, on the last day) in the calendar month that is 1,
2, 3 or 6 months thereafter (or such shorter or longer period as the Lender may
agree), as the Borrower may elect; provided, however, that if any Interest
Period would end on a day other than a Business Day, such Interest Period shall
be extended to the next succeeding Business Day unless, in the case of
Eurodollar Loans with an Interest Period of at least 1 calendar month, such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day; provided
further that no Interest Period for any Loan shall extend beyond the Termination
Date.

“Lender” shall have the meaning given such term in the introductory paragraph
hereto.

“Lien” shall mean, with respect to any asset, (a) any mortgage, deed of trust,
lien, pledge, encumbrance, charge or security interest in or on such asset,
(b) the interest of a vendor or a lessor under any conditional sale agreement,
capital lease or title retention agreement relating to such asset and (c) in the
case of securities, any purchase option, call or similar right of a third party
with respect to such securities.

“Loan” shall mean a Eurodollar Loan or a Base Rate Loan.

“Loan Documents” shall mean this Agreement, the Claim Agreement and any notes
issued hereunder (which shall be in the form of Exhibit C hereto).

 

5



--------------------------------------------------------------------------------

“Margin Stock” shall have the meaning given such term under Regulation U.

“Material Adverse Effect” shall mean (a) a materially adverse effect on the
business, financial condition, operations or properties of the Borrower and its
Subsidiaries, taken as a whole, (b) a materially adverse effect on the ability
of the Borrower or any of its Subsidiaries to perform its obligations under any
Loan Documents to which it is or will be a party, or (c) a materially adverse
effect on the rights and remedies available to the Lender under the Loan
Documents.

“Moody’s” shall mean Moody’s Investors Service, Inc., a corporation organized
and existing under the laws of the State of Delaware, and its successors and
assigns, and if such corporation shall for any reason no longer perform the
functions of a securities rating agency, “Moody’s” shall be deemed to refer to
any other nationally recognized rating agency designated by the Borrower and the
Lender.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“Other Connection Taxes” means, with respect to any recipient, taxes imposed as
a result of a present or former connection between such recipient and the
jurisdiction imposing such taxes (other than a connection arising from such
recipient having executed, delivered, enforced, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, or engaged in any other transaction pursuant to, or enforced,
any Loan Document, or sold or assigned an interest in any Loan Document).

“Other Taxes” shall have the meaning given such term in Section 2.14(b)

“Participant” shall have the meaning given such term in Section 9.04(b).

“Participant Register” shall have the meaning given such term in
Section 9.04(b).

“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Section 4002 of ERISA, or any successor thereto.

“Person” shall mean any natural person, corporation, business trust, joint
venture, joint stock company, trust, unincorporated organization, association,
company, partnership or government, or any agency or political subdivision
thereof.

“Plan” shall mean any multiemployer or single-employer plan as defined in
Section 4001 of ERISA covered by Title IV of ERISA, which is maintained or
contributed to by (or to which there is an obligation to contribute of), or at
any time during the five calendar years preceding the date of this Agreement was
maintained or contributed to by (or to which there was an obligation to
contribute of), the Borrower or an ERISA Affiliate.

“Rating” shall mean, as of any date, the rating by Moody’s and S&P in effect on
such date, of the Senior Unsecured Long-Term Debt of the Borrower.

 

6



--------------------------------------------------------------------------------

“Regulation D” shall mean Regulation D of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Regulation T” shall mean Regulation T of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the respective directors, officers, employees, agents
and advisors of such Person and such Person’s Affiliates.

“Release” shall mean disposing, discharging, injecting, spilling, leaking,
dumping, emitting, escaping, emptying, seeping, placing, and the like, into or
upon any land or water or air, or otherwise entering into the environment.

“Replacement Credit Agreement” shall mean any amendment and restatement of the
Syndicated Credit Agreement and any credit agreement that replaces or refinances
the Syndicated Credit Agreement so long as, in any case, Scotiabank is a party
thereto.

“Reportable Event” shall mean an event described in Section 4043(c) of ERISA or
the regulations issued thereunder with respect to a Plan as to which the 30-day
notice requirement has not been waived by statute, regulation or otherwise.

“Restricted Subsidiary” shall mean each Subsidiary that has not been designated
as an Unrestricted Subsidiary on Schedule 3.08 and thereafter not designated by
a Financial Officer of the Borrower as an Unrestricted Subsidiary after the
Closing Date pursuant to Section 9.17. On the Closing Date, the Borrower and its
subsidiaries shall be deemed Restricted Subsidiaries unless a Financial Officer
of the Borrower shall have designated any of such entities as an Unrestricted
Subsidiary on the Closing Date.

“Sanctioned Person” means, at any time, (a) any Person or vessel listed in any
Sanctions-related list of specially designated Persons maintained by OFAC, the
U.S. Department of State, the U.S. Department of Commerce or (b) any Person
owned or controlled by any such Person.

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by OFAC, the U.S. Department of State
or the U.S. Department of Commerce.

“S&P” shall mean Standard & Poor’s Financial Services LLC, a limited liability
company organized and existing under the laws of the State of New York, and its
successors and assigns, and if such corporation shall for any reason no longer
perform the functions of a securities rating agency, “S&P” shall be deemed to
refer to any other nationally recognized rating agency designated by the
Borrower and the Lender.

 

7



--------------------------------------------------------------------------------

“Scotiabank” shall have the meaning in the introductory paragraph hereto.

“SEC” shall mean the Securities and Exchange Commission or any successor.

“Senior Unsecured Long-Term Debt” shall mean the unsecured bonds, debentures,
notes or other Indebtedness of the Borrower, designated on its financial
statements as senior long-term indebtedness. In the event more than one issue of
Senior Unsecured Long Term Debt shall be outstanding at any relevant time and
different credit ratings shall have been issued by S&P or Moody’s for such
issues, Senior Unsecured Long-Term Debt shall be deemed to refer to the lowest
rated issue.

“subsidiary” shall mean, with respect to any Person (herein referred to as the
“parent”), any corporation, partnership, association or other business entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power to elect a majority
of the board of directors or more than 50% of the general partnership interests
are, at the time any determination is being made, owned, controlled or held, or
(b) which is, at the time any determination is made, otherwise Controlled, by
the parent or one or more subsidiaries of the parent or by the parent and one or
more subsidiaries of the parent.

“Subsidiary” shall mean any subsidiary of the Borrower.

“Syndicated Credit Agreement” means that certain $1,000,000,000 Revolving Credit
Facility Agreement dated as of September 11, 2013 among, inter alia, the
Borrower, Weyerhaeuser Real Estate Company, various lenders and JPMorgan Chase
Bank, N.A., as administrative agent, as the same may be amended (but not amended
and restated) from time to time.

“Taxes” shall have the meaning given such term in Section 2.14(a).

“Termination Date” shall mean August 21, 2017.

“Total Commitment” shall mean at any time the aggregate amount of the
Commitments as in effect at such time, and on the date hereof shall mean
$600,000,000.

“Transactions” shall have the meaning given such term in Section 3.02.

“Transferee” shall have the meaning given such term in Section 2.14(a).

“Unfunded Current Liability” of any Plan shall mean the amount, if any, by which
the present value of the accrued benefits under the Plan as of the close of its
most recent plan year, determined in accordance with Accounting Standards
Codification Topic 715 or Accounting Standards Codification Topic 960, as
applicable, based upon the actuarial assumptions used by the Plan’s actuary in
the most recent annual valuation of the Plan, exceeds the fair market value of
the assets allocable thereto, determined in accordance with Section 430 of the
Code or Section 431 of the Code, as applicable.

 

8



--------------------------------------------------------------------------------

“Unrestricted Subsidiary” shall mean each Subsidiary that has been designated as
an Unrestricted Subsidiary on Schedule 3.08 and any Subsidiary which has been
designated by a Financial Officer of the Borrower as an Unrestricted Subsidiary
after the Closing Date pursuant to Section 9.17.

“Withholding Agent” shall mean the Borrower and the Lender.

“WNR” shall mean Weyerhaeuser NR Company.

1.02 Terms Generally.

(a) Unless otherwise specified therein, all terms defined in this Agreement
shall have the defined meanings when used in the other Loan Documents or any
certificate or other document made or delivered pursuant hereto or thereto.

(b) The definitions in Section 1.01 shall apply equally to both the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” All references herein to Articles, Sections,
Exhibits and Schedules shall be deemed references to Articles and Sections of,
and Exhibits and Schedules to, this Agreement unless the context shall otherwise
require.

(c) The words “hereof”, “herein” and “hereunder” and words of similar import,
when used in this Agreement, shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, Schedule and Exhibit
references are to this Agreement unless otherwise specified.

(d) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

1.03 Accounting Terms; GAAP. Except as otherwise expressly provided herein, all
terms of an accounting or financial nature shall be construed in accordance with
GAAP (provided that, notwithstanding anything to the contrary herein, all
accounting or financial terms used herein shall be construed, and all financial
computations pursuant hereto shall be made, without giving effect to any
election under Accounting Standards Codification Topic 825 (or any other
Accounting Standards Codification Topic having a similar effect) to value any
Indebtedness or other liabilities of the Borrower at “fair value”, as defined
therein), as in effect from time to time; provided that, if the Borrower
notifies the Lender that it requests an amendment to any provision hereof to
eliminate the effect of any change occurring after the date hereof in GAAP or in
the application thereof on the operation of such provision (or if the Lender
notifies the Borrower that the Lender requests an amendment to any provision
hereof for such purpose), regardless of whether any such notice is given before
or after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.

 

9



--------------------------------------------------------------------------------

ARTICLE II

AMOUNTS AND TERMS OF THE LOANS

2.01 Loans. The Lender agrees, on the terms and conditions hereinafter set
forth, to make Loans to the Borrower on any single Business Day during the
period from and including the Closing Date to and including the 10th Business
Day following the Closing Date (the “Commitment Termination Date”) in an
aggregate amount not to exceed the Commitment. Amounts borrowed and repaid or
prepaid may not be reborrowed. The Loans shall be denominated in Dollars.

2.02 Making the Loans.

(a) Each Borrowing of the Loans and each continuation of the Loans shall be made
upon the Borrower’s irrevocable notice to the Lender, which may be given by
telephone. Each such notice must be received by the Lender not later than 2:00
p.m., New York City time, three Business Days prior to the requested date of
such Borrowing of or continuation of the Loans. Each telephonic notice by the
Borrower pursuant to this Section 2.02 must be confirmed promptly by delivery to
the Lender of a written Loan/Continuation Notice in the form of Exhibit A,
appropriately completed and signed by a Responsible Officer of the Borrower.
Each Loan/Continuation Notice (whether telephonic or written) shall specify
(i) whether the Borrower is requesting a Borrowing of the Loans or a
continuation of all or a portion the Loans, (ii) the requested date of such
Borrowing or continuation, as the case may be (which shall be a Business Day),
(iii) the principal amount of the Loans to be borrowed or continued and (iv) the
duration of the Interest Period(s) with respect thereto. If the Borrower
requests a Borrowing or continuation of the Loans in any such Loan/Continuation
Notice, but fails to specify an Interest Period, the Borrower will be deemed to
have specified an Interest Period of one month. If the Borrower fails to provide
a notice requesting a continuation of any Eurodollar Loans within the time
period required above, such Loans shall be continued with an Interest Period of
one month.

(b) In the case of a Borrowing of Loans, following receipt of a
Loan/Continuation Notice and upon satisfaction of the applicable conditions set
forth in Section 4.01, the Lender shall make such requested Borrowing available
to the Borrower either by wire transfer of such funds or by crediting the
account of the Borrower on the books of the Lender on the date requested by the
Borrower, in each case in accordance with instructions provided to (and
reasonably acceptable to) the Lender by the Borrower.

(c) There shall not be more than six Interest Periods in effect at any time.

2.03 Upfront Fee. Prior to the initial Borrowing, the Borrower shall pay to the
Lender an upfront fee in the amount of 0.08% of the Commitment (the “Fees”).

2.04 Termination of the Commitment. Immediately after the initial Borrowing, the
unused portion, if any, of the Commitment shall terminate. At 5:00 p.m., New
York City time, on the Commitment Termination Date, the unused portion, if any,
of the Commitment shall terminate.

 

10



--------------------------------------------------------------------------------

2.05 Repayment of the Loans. The Borrower shall repay to the Lender the
aggregate principal amount of the Loans outstanding on the Termination Date. The
Borrower may voluntarily prepay the Loans, in whole or in part, in accordance
with Section 2.09.

2.06 Interest on the Loans.

(a) Standard Interest. The Borrower shall pay interest on each Eurodollar
Borrowing (computed on the basis of the actual number of days elapsed over a
year of 360 days) from and including the first day of the Interest Period
applicable thereto to but excluding the last day of such Interest Period, at a
rate per annum equal, at all times during such Interest Period for such
Borrowing, to the sum of (i) the Eurodollar Rate for such Interest Period for
such Borrowing plus (ii) the Applicable Margin, such interest to be payable on
the last day of such Interest Period and if such Interest Period has a duration
of more than three months, on each three month anniversary of the first day of
such Interest Period (unless such day is not a Business Day, in which case such
payment shall be due on the following Business Day) and on the Termination Date
or any earlier date on which this Agreement is, pursuant to its terms and
conditions, terminated.

(b) As used herein, “Applicable Margin” shall mean the applicable percentage per
annum specified in the table below, to be determined based upon the Ratings
received by the Borrower from S&P and Moody’s. The applicable percentage
referred to in the immediately preceding sentence shall be determined based upon
the Ratings, as follows:

 

     Level 1     Level 2     Level 3  

S&P/Moody’s:

    


 
 

BBB/


Baa2 or
better

  


  
  

   


 

BBB-/


Baa3

  


  

   


 
 

BB+/


Ba1 or
lower

  


  
  

  

 

 

   

 

 

   

 

 

 

Applicable Margin:

     1.05 %      1.20 %      1.50 % 

; provided that if the Drawn Margin in respect of (i) the credit facility under
the Syndicated Credit Agreement is amended or amended and restated after the
Closing Date to be greater than or (ii) any new credit facility that replaces
the credit facility under the Syndicated Credit Agreement after the Closing Date
(including, without limitation, any Replacement Credit Agreement) shall be
greater than, in each case the Drawn Margin under the Syndicated Credit
Agreement as in effect on the Closing Date, the Applicable Margin hereunder
shall increase by the amount of such differential.

The Applicable Margin shall change effective as of the date on which the
applicable rating agency announces any change in its Ratings. In the event
either S&P or Moody’s shall withdraw or suspend its Ratings, the remaining
Rating announced by either S&P or Moody’s, as the case may be, shall apply. In
the event neither agency shall provide a Rating, the Applicable Margin shall be
based on the lowest rating provided above. If the Ratings by S&P and Moody’s are
split so that two consecutive Levels (as defined in the table above) apply, the
higher of those Ratings shall determine the Applicable Margin. If the Ratings by
S&P and Moody’s are split so that the applicable Levels in the table above are
separated by only one intermediate Level, then such intermediate Level shall
determine the Applicable Margin. The Applicable Margin shall be calculated by
the Lender, which calculation absent manifest error shall be final and binding
on all parties.

 

11



--------------------------------------------------------------------------------

(c) Base Rate Interest. The Borrower shall pay interest on each Base Rate
Borrowing (computed on the basis of the actual number of days elapsed over a
year of 360 days or, if the Base Rate is based on the “Prime Rate”, 365 days)
from and including the first day such Borrowing is outstanding to but excluding
the last day such Borrowing is outstanding, at a rate per annum equal to the sum
of (i) the Base Rate plus (ii) the Applicable Margin, such interest to be
payable on quarterly in arrears on the last Business Day of each March, June,
September and December and on the Termination Date or any earlier date on which
this Agreement is, pursuant to its terms and conditions, terminated.

2.07 Default Interest. If the Borrower shall default in the payment of the
principal of or interest on its Loans or any other amount becoming due
hereunder, whether by scheduled maturity, notice of prepayment, acceleration or
otherwise, the Borrower shall on demand from time to time by the Lender pay
interest, to the extent permitted by law, on such defaulted amount (including
accrued and unpaid interest) up to (but not including) the date of actual
payment (after as well as before judgment) at a rate per annum equal to (a) in
the case of the Loans, the rate that would otherwise be applicable thereto
pursuant to Section 2.06 plus 2% or (b) in the case of any other amount, the
rate that would otherwise be applicable to Eurodollar Loans with an Interest
Period of one month pursuant to Section 2.06 plus 2%, in each case, from the
date of such non-payment until such amount is paid in full (after as well as
before judgment).

2.08 Alternate Rate of Interest. In the event, and on each occasion, that on the
day two Business Days prior to the commencement of any Interest Period for a
Eurodollar Borrowing the Lender shall have determined in good faith that dollar
deposits in the principal amounts of the Eurodollar Loans comprising such
Borrowing are not generally available in the London interbank market, or that
the rates at which such dollar deposits are being offered will not adequately
and fairly reflect the cost to the Lender of making or maintaining its
Eurodollar Loans during such Interest Period, or that reasonable means do not
exist for ascertaining the Eurodollar Rate, the Lender shall, as soon as
practicable thereafter, give written notice of such determination to the
Borrower. In the event of any such determination, until the Lender shall have
advised the Borrower that the circumstances giving rise to such notice no longer
exist, any request by the Borrower for a continuation of a Eurodollar Borrowing
pursuant to Section 2.02 shall be deemed to be a request for a continuation as a
Base Rate Borrowing; provided that, in the event the circumstances giving rise
to such notice shall cease to exist, (a) the Lender shall so notify the Borrower
as soon as practicable and (b) on the third Business Day following the delivery
of notice pursuant to clause (a), such Base Rate Borrowing shall automatically
be converted into a Eurodollar Borrowing with an Interest Period of one month
(or such other Interest Period as the Borrower shall have elected in writing by
delivery to the Lender of a Loan/Continuation Notice). Each determination by the
Lender hereunder shall be conclusive absent manifest error.

2.09 Prepayment.

(a) Voluntary Prepayments. The Borrower shall have the right at any time and
from time to time to prepay any of its Borrowings, in whole or in part, upon
giving written notice (or telephone notice promptly confirmed by written notice)
to the Lender before 2:00 p.m., New York City time, three Business Days prior to
prepayment; provided, however, that each partial prepayment shall be in an
amount which is an integral multiple of $1,000,000 and not less than $5,000,000.

 

12



--------------------------------------------------------------------------------

(b) Each notice of prepayment under paragraph (a) above shall specify the
prepayment date and the principal amount of each Borrowing (or portion thereof)
to be prepaid, shall be irrevocable and shall commit the Borrower to prepay such
Borrowing (or portion thereof) by the amount stated therein on the date stated
therein; provided that a notice of prepayment may be revoked if such notice
specifies that it is conditioned upon the occurrence of one or more events
specified therein and the Borrower notifies the Lender of such revocation on or
prior to the prepayment date; provided further that if such notice of prepayment
is revoked the Borrower shall reimburse the Lender for any breakage costs
incurred in connection therewith. All prepayments under this Section 2.09 shall
be subject to Section 2.12 but otherwise without premium or penalty. All
prepayments under this Section 2.09 shall be accompanied by accrued interest on
the principal amount being prepaid to the date of payment.

2.10 Reserve Requirements; Change in Circumstances. (a) It is understood that
the cost to the Lender of making or maintaining any of the Eurodollar Loans may
fluctuate as a result of the applicability of reserve requirements imposed by
the Board at the ratios provided for in Regulation D. The Borrower agrees to pay
to the Lender from time to time, as provided in paragraph (b) below, such
amounts as shall be necessary to compensate the Lender for the portion of the
cost of making or maintaining Eurodollar Loans resulting from any such reserve
requirements provided for in Regulation D as in effect on the date thereof, it
being understood that the rates of interest applicable to Eurodollar Loans have
been determined on the assumption that no such reserve requirements exist or
will exist and that such rates do not reflect costs imposed on the Lender in
connection with such reserve requirements. It is agreed that for purposes of
this paragraph (a) the Eurodollar Loans made hereunder shall be deemed to
constitute Eurocurrency Liabilities as defined in Regulation D and to be subject
to the reserve requirements of Regulation D without the benefit of or credit for
proration, exemptions or offsets which might otherwise be available to the
Lender from time to time under Regulation D.

(b) Notwithstanding any other provision herein, if after the date of this
Agreement any change in applicable law or regulation or in the interpretation or
administration thereof by any governmental authority charged with the
interpretation or administration thereof (whether or not having the force of
law) shall (x) subject the Lender to any tax of any kind whatsoever with respect
to this Agreement or any Eurodollar Loan made by it, or change the basis of
taxation of payments to the Lender in respect thereof (other than (A) taxes
imposed on or with respect to any payment made by the Borrower under any Loan
Document, including Taxes covered by Section 2.14, and (B) Other Connection
Taxes on gross or net income, profits or revenue (including value-added or
similar taxes)), or (y) impose, modify or deem applicable any reserve, special
deposit or similar requirement against assets of, deposits with or for the
account of or credit extended by the Lender, or shall impose on the Lender or
the London interbank market any other condition affecting this Agreement or any
Eurodollar Loan made by the Lender hereunder, and the result of any of the
foregoing in clause (x) or (y) shall be to increase the cost to the Lender of
making or maintaining any Eurodollar Loan or to reduce the amount of any sum
received or receivable by the Lender hereunder (whether of principal, interest
or otherwise) in respect thereof by an amount deemed by the Lender to be
material, then the Borrower will pay to the Lender upon demand such additional
amount or amounts as will compensate the Lender for such additional costs
actually incurred or reduction actually suffered.

 

13



--------------------------------------------------------------------------------

(c) If after the date hereof the Lender shall have determined that the adoption
after the date hereof of any other generally applicable law, rule, regulation or
guideline regarding capital adequacy or liquidity, or any change in any of the
foregoing or in the interpretation, applicability or administration of any of
the foregoing by any governmental authority, central bank or comparable agency
charged with the interpretation or administration thereof, or compliance by the
Lender (or any lending office of the Lender) or the Lender’s holding company
with any request or directive regarding capital adequacy or liquidity (whether
or not having the force of law) of any such authority, central bank or
comparable agency, has or would have the effect of reducing the rate of return
on the Lender’s capital or on the capital of the Lender’s holding company, if
any, as a consequence of this Agreement, the Loans made by the Lender pursuant
hereto to a level below that which the Lender or the Lender’s holding company
could have achieved but for such adoption, change or compliance (taking into
consideration the Lender’s policies and the policies of the Lender’s holding
company with respect to capital adequacy or liquidity) by an amount deemed by
the Lender to be material, then from time to time, the Borrower shall pay to the
Lender such additional amount or amounts as will compensate the Lender or the
Lender’s holding company for any such reduction suffered.

(d) Notwithstanding anything herein to the contrary, (i) all requests, rules,
guidelines, requirements and directives concerning capital adequacy or liquidity
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or by United States
or foreign regulatory authorities, in each case pursuant to Basel III, and
(ii) the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines, requirements and directives thereunder or issued in
connection therewith or in implementation thereof, shall in each case be deemed
to be a change in law, regardless of the date enacted, adopted, issued or
implemented.

(e) A certificate of the Lender setting forth a reasonably detailed explanation
of such amount or amounts as shall be necessary to compensate the Lender (or
participating banks or other entities pursuant to Section 9.04) as specified in
paragraph (a), (b) or (c) above, as the case may be, shall be delivered to the
Borrower and shall be conclusive absent manifest error. The Borrower shall pay
the Lender the amount shown as due on any such certificate delivered by it
within 10 days after the receipt of the same.

(f) Failure on the part of the Lender to demand compensation for any increased
costs or reduction in amounts received or receivable or reduction in return on
capital with respect to any period shall not constitute a waiver of the Lender’s
right to demand compensation with respect to such period or any other period;
provided that the Borrower shall not be required to compensate the Lender
pursuant to this Section 2.10 for any increased costs or reductions incurred
more than 180 days prior to the date that the Lender notifies the Borrower of
such increased costs or reductions in accordance with paragraph (e) above and of
the Lender’s intention to claim compensation thereof; provided further that, if
the circumstances giving rise to such increased costs or reductions is
retroactive, then the 180-day period referred to above shall be extended to
include the period of retroactive effect thereof.

 

14



--------------------------------------------------------------------------------

(g) Notwithstanding any other provision of this Section 2.10, the Lender shall
not demand compensation for any increased costs or reduction referred to above
if it shall not be the general policy or practice of the Lender to demand such
compensation in similar circumstances under comparable provisions of other
credit agreements, if any (it being understood that this sentence shall not in
any way limit the discretion of the Lender to waive the right to demand such
compensation in any given case).

2.11 Change in Legality. (a) Notwithstanding any other provision herein
contained, if any change in any law or regulation or in the interpretation
thereof by any governmental authority charged with the administration or
interpretation thereof shall make it unlawful for the Lender to make or maintain
any Eurodollar Loan or to give effect to its obligations as contemplated hereby
with respect to any Eurodollar Loan, then, by written notice to the Borrower,
the Lender may:

(i) declare that Eurodollar Loans will not thereafter be made by the Lender
hereunder and any request by the Borrower for a continuation of a Eurodollar
Borrowing shall be deemed a request for a Base Rate Borrowing unless such
declaration shall be subsequently withdrawn; and

(ii) require that all outstanding Eurodollar Loans made by it be converted into
Base Rate Loans, in which event all such Eurodollar Loans shall be automatically
converted into Base Rate Loans as of the effective date of such notice as
provided in paragraph (b) below. In the event the Lender shall exercise its
rights under (i) or (ii) above, all payments and prepayments of principal which
would otherwise have been applied to repay the converted Eurodollar Loans of the
Lender shall instead be applied to repay the Base Rate Loans resulting from the
conversion of such Eurodollar Loans.

(b) For purposes of this Section 2.11, a notice to the Borrower by the Lender
shall be effective as to each Eurodollar Loan, if lawful, on the last day of the
Interest Period currently applicable to such Eurodollar Loan; in all other cases
such notice shall be effective on the date of receipt by the Borrower. In the
event that the circumstances giving rise to such notice to the Borrower by the
Lender under this Section 2.11 shall cease to exist, (i) the Lender shall so
notify the Borrower as soon as practicable and (ii) on the third Business Day
following the delivery of notice pursuant to clause (i), each Base Rate
Borrowing shall automatically be converted into a Eurodollar Borrowing with an
Interest Period of one month (or such other Interest Period as the Borrower
shall have elected in writing by delivery to the Lender of a Loan/Continuation
Notice).

2.12 Indemnity. The Borrower shall indemnify the Lender against any loss or
expense which the Lender sustains or incurs as a consequence of (a) any failure
by the Borrower to fulfill on the date of any Borrowing hereunder the applicable
conditions set forth in Article IV, (b) any failure by the Borrower to borrow or
continue any Loan hereunder after irrevocable notice of such borrowing,
continuation or issuance has been given pursuant to Section 2.02, (c) any
payment or prepayment of a Eurodollar Loan required by any other provision of
this Agreement or otherwise made or deemed made to or by the Borrower on a date
other than the last day of the Interest Period applicable thereto; provided that
the Borrower shall not be required to indemnify

 

15



--------------------------------------------------------------------------------

the Lender pursuant to this clause (c) for any loss or expense to the extent any
such loss or expense shall have been incurred pursuant to (i) Section 2.11 or
(ii) Section 2.09(a) more than six months prior to the date that the Lender
shall have notified the Borrower of its intention to claim compensation
therefor, (d) any default in payment or prepayment of the principal amount of
any Loan to the Borrower or any part thereof or interest accrued thereon, as and
when due and payable (at the due date thereof, whether by scheduled maturity,
acceleration, irrevocable notice of prepayment or otherwise) or (e) the
occurrence of any Event of Default including, in each such case, any loss or
reasonable expense sustained or incurred or to be sustained or incurred in
liquidating or employing deposits from third parties acquired to effect or
maintain such Loan or any part thereof as a Eurodollar Loan. Such loss or
reasonable expense shall include an amount equal to the excess, if any, as
reasonably determined by the Lender, of (i) its cost of obtaining the funds for
the Loan being paid or prepaid or not borrowed (based, in the case of a
Eurodollar Loan, on the Eurodollar Rate) for the period from the date of such
payment or prepayment or failure to borrow to the last day of the Interest
Period for such Loan (or, in the case of a failure to borrow, the Interest
Period for such Loan which would have commenced on the date of such failure)
over (ii) the amount of interest (as reasonably determined by the Lender) that
would be realized by the Lender in reemploying the funds so paid, prepaid or
converted or not borrowed for such period or Interest Period, as the case may
be. A certificate of the Lender setting forth a reasonably detailed explanation
of any amount or amounts which the Lender is entitled to receive pursuant to
this Section shall be delivered to the Borrower and shall be conclusive absent
manifest error.

2.13 Payments. (a) The Borrower shall make each payment (including principal of
or interest on any Borrowing) hereunder and under any other Loan Document
without setoff, counterclaim or deduction of any kind not later than 2:00 p.m.,
New York City time, on the date when due in dollars to the Lender at its offices
at The Bank of Nova Scotia, 650 West Georgia Street, Suite 1800, Vancouver,
British Columbia V6B 4N7, in immediately available funds.

(b) Whenever any payment (including principal of or interest on any Borrowing)
hereunder or under any other Loan Document shall become due, or otherwise would
occur, on a day that is not a Business Day, such payment may be made on the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of interest.

2.14 Taxes. (a) Any and all payments made by or on behalf of the Borrower under
this Agreement or any other Loan Document shall be made, in accordance with
Section 2.13, free and clear of and without deduction for any and all present or
future taxes, levies, imposts, deductions, charges or withholdings, and all
liabilities with respect thereto, excluding any income, franchise, branch
profits or similar tax imposed on or measured by the net income or net profits
of the Lender (or any transferee or assignee that acquires a Loan (any such
entity a “Transferee”)) by the United States or any jurisdiction under the laws
of which it is organized or doing business or any political subdivision thereof
(all such non-excluded taxes, levies, imposts, deductions, charges, withholdings
and liabilities being hereinafter referred to as “Taxes”). If any Withholding
Agent shall be required by law to deduct any Taxes or Other Taxes (as defined
below) from or in respect of any sum payable hereunder to the Lender (or any
Transferee), as determined in good faith by the applicable Withholding Agent,
(i) the sum payable by the Borrower shall be increased by the amount necessary
so that after making all required deductions

 

16



--------------------------------------------------------------------------------

(including deductions applicable to additional sums payable under this
Section 2.14) the Lender (or Transferee) shall receive an amount equal to the
sum it would have received had no such deductions been made, (ii) the applicable
Withholding Agent shall make such deductions and (iii) the applicable
Withholding Agent shall pay the full amount deducted to the relevant taxing
authority or other Governmental Authority in accordance with applicable law. For
purposes hereof, Taxes shall not include taxes imposed under FATCA.

(b) In addition, the Borrower agrees to pay any present or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies which arise from any payment made by the Borrower hereunder or under any
other Loan Document or from the execution, delivery or registration of or
performance under this Agreement or any other Loan Document, or otherwise with
respect to the Borrower’s role in this Agreement or any other Loan Document,
including any interest, additions to tax or penalties applicable thereto
(hereinafter referred to as “Other Taxes”).

(c) The Borrower will indemnify the Lender (or Transferee) for the full amount
of Taxes and Other Taxes (including any Taxes or Other Taxes imposed by any
jurisdiction on amounts payable by the Borrower under this Section 2.14) paid by
the Lender (or Transferee) and any liability (including penalties, interest and
expenses) arising therefrom or with respect thereto, whether or not such Taxes
or Other Taxes were correctly or legally asserted by the relevant taxing
authority or other Governmental Authority. Such indemnification shall be made
within 30 days after the date the Lender (or Transferee) makes written demand
therefor. If the Lender (or Transferee) becomes entitled to a refund of Taxes or
Other Taxes for which the Lender (or Transferee) has received payment from the
Borrower hereunder, the Lender (or Transferee) shall, at the expense of the
Borrower, use its reasonable efforts (consistent with internal policy, and legal
and regulatory restrictions) to obtain such refund. If the Lender (or
Transferee) receives a refund or is entitled to claim a tax credit in respect of
any Taxes or Other Taxes for which the Lender (or Transferee) has received
payment from the Borrower hereunder it shall promptly notify the Borrower of
such refund or credit and shall, within 30 days after receipt of a request by
the Borrower (or promptly upon receipt, if the Borrower has requested
application for such refund or credit pursuant hereto), repay such refund or
amount of credit to the Borrower, net of all out-of-pocket expenses of the
Lender (or Transferee), and without interest; provided that the Borrower, upon
the request of the Lender (or Transferee) agrees to return such refund or amount
of credit (plus penalties, interest or other charges) to the Lender (or
Transferee) in the event the Lender (or Transferee) is required to repay such
refund or such credit is denied or subsequently determined to be unavailable.

(d) The Lender (or Transferee) shall indemnify the Borrower for the full amount
of any taxes, levies, imposts, duties, charges, fees, deductions, withholdings
or similar charges imposed by any Governmental Authority (except Taxes or Other
Taxes) that are attributable to the Lender (or Transferee) and that are payable
or paid by the Borrower, together with all interest, penalties, reasonable costs
and expenses arising therefrom or with respect thereto, as determined by the
Borrower in good faith. A certificate as to the amount of such payment or
liability delivered to the Lender (or Transferee) by the Borrower shall be
conclusive absent manifest error.

 

17



--------------------------------------------------------------------------------

(e) Within 30 days after the date of any payment of Taxes or Other Taxes
withheld by the Borrower in respect of any payment to the Lender (or
Transferee), the Borrower will furnish to the Lender, at its address referred to
in Section 9.01, the original or a certified copy of a receipt evidencing
payment thereof to the proper Governmental Authority.

(f) Without prejudice to the survival of any other agreement contained herein,
the agreements and obligations contained in this Section 2.14 shall survive the
payment in full of the principal of and interest on all Loans made hereunder.

(g) The Lender (or Transferee) shall, on or prior to the date of its execution
and delivery of this Agreement or, in the case of a Transferee, on the date on
which it becomes the Lender and in the case of the Lender, on or prior to the
date the Lender changes its lending office, and from time to time thereafter as
requested in writing by the Borrower, deliver to the Borrower such certificates,
documents or other evidence, as required by the Code or Treasury Regulations
issued pursuant thereto, including (x) Internal Revenue Service Form W-9 if the
Lender (or Transferee) is a “United States Person” as defined in
Section 7701(a)(30) of the Code, or (y) if the Lender (or Transferee) is a not a
“United States Person” as defined in Section 7701(a)(30) of the Code, Internal
Revenue Service Form W-8BEN or Form W-8BEN-E, as applicable, Form W-8ECI or Form
W-8IMY (together with any applicable underlying Internal Revenue Service Forms)
and any other certificate or statement of exemption required by Treasury
Regulations Section 1.1441-4(a) or 1.1441-6(c) or any subsequent version
thereof, properly completed and duly executed by the Lender (or Transferee)
establishing that any payment under the Loan Documents is (i) not subject to
withholding under the Code because such payment is effectively connected with
the conduct by the Lender (or Transferee) of a trade or business in the United
States, (ii) fully or partially exempt from United States tax under a provision
of an applicable tax treaty, or (iii) not subject to withholding under the
portfolio interest exception under Section 871(h) or Section 881(c) of the Code
(and, if the Lender (or Transferee) delivers a Form W-8BEN or Form W-8BEN-E, as
applicable, claiming the benefits of exemption from United States withholding
tax under Section 871(h) or Section 881(c), a certificate representing that the
Lender (or Transferee) is not a “bank” (within the meaning of
Section 881(c)(3)(A) of the Code), is not a 10-percent shareholder of the
Borrower (within the meaning of Section 871(h)(3)(B) of the Code) and is not a
“controlled foreign corporation” (described in Section 881(c)(3)(C) of the
Code). In addition, the Lender (or Transferee) shall deliver such forms promptly
upon the obsolescence or invalidity of any form previously delivered by the
Lender (or Transferee). The Lender (or Transferee) shall promptly notify the
Borrower at any time it determines that it is no longer in a position to provide
any previously delivered certificate to the Borrower (or any other form of
certification adopted by the U.S. taxing authorities for such purpose).
Notwithstanding any other provision of this Section, the Lender (or Transferee)
shall not be required to deliver any form pursuant to this Section that the
Lender (or Transferee) is not legally able to deliver. Unless the Borrower has
received forms or other documents reasonably satisfactory to it indicating that
payments hereunder are not subject to United States withholding tax or are
subject to such tax at a rate reduced by an applicable tax treaty, the Borrower
shall withhold taxes from such payments at the applicable statutory rate in the
case of payments to or for the Lender (or Transferee) organized under the laws
of a jurisdiction outside the United States. If the Lender (or Transferee) is
unable to deliver one of these forms or if the forms provided by the Lender (or
Transferee) at the time the Lender (or Transferee) first becomes a party to this
Agreement or at the time the Lender (or Transferee)

 

18



--------------------------------------------------------------------------------

changes its lending office (other than at the request of the Borrower) indicate
a United States withholding tax rate in excess of zero, United States
withholding tax at such rate shall be considered excluded from Taxes unless and
until the Lender (or Transferee) provides the appropriate forms certifying that
a lesser rate applies, whereupon United States withholding tax at such lesser
rate only shall be considered excluded from Taxes for periods governed by such
appropriate forms; provided, however, that if at the effective date of a
transfer pursuant to which the Lender (or Transferee) becomes a party to this
Agreement, the Lender’s (or Transferee’s) assignor was entitled to payments
under Section 2.14(a) in respect of United States withholding taxes at such
date, then, to such extent, the term Taxes shall include (in addition to
withholding taxes that may be imposed in the future or other amounts otherwise
includable in Taxes) such United States withholding taxes, if any, applicable
with respect to such assignee on such date.

(h) The Borrower shall not be required to pay any additional amounts to the
Lender (or Transferee) in respect of United States withholding tax pursuant to
this Section 2.14 for any period in respect of which the obligation to pay such
additional amounts would not have arisen but for a failure by the Lender (or
Transferee) to comply with the provisions of paragraph (g) above unless such
failure results from (i) a change in applicable law, regulation or official
interpretation thereof or (ii) an amendment, modification or revocation of any
applicable tax treaty or a change in official position regarding the application
or interpretation thereof, in each case after the Closing Date (or, if later,
after the date on which the Lender becomes a party to this Agreement or
designates a new lending office) (and, in the case of a Transferee, after the
date of assignment or transfer).

(i) The Lender (or Transferee) claiming any additional amounts payable pursuant
to this Section 2.14 shall use reasonable efforts (consistent with internal
policy, and legal and regulatory restrictions) to file any certificate or
document requested by the Borrower or to change the jurisdiction of its
applicable lending office if the making of such a filing or change would avoid
the need for or reduce the amount of any such additional amounts which may
thereafter accrue and would not, in the reasonable determination of the Lender
(or Transferee) be materially disadvantageous to the Lender (or Transferee) or
require the disclosure of information that the Lender (or Transferee) reasonably
considers to be confidential.

(j) If a payment made to the Lender (or Transferee) under any Loan Document
would be subject to U.S. Federal withholding tax imposed by FATCA if the Lender
(or Transferee) were to fail to comply with the applicable reporting
requirements of FATCA (including those contained in Section 1471(b) or 1472(b)
of the Code, as applicable), the Lender (or Transferee) shall deliver to the
Withholding Agent, at the time or times prescribed by law and at such time or
times reasonably requested by the Withholding Agent, such documentation
prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Withholding Agent as may be necessary for the
Withholding Agent to comply with its obligations under FATCA, to determine that
the Lender (or Transferee) has or has not complied with the Lender’s obligations
under FATCA and, as necessary, to determine the amount to deduct and withhold
from such payment. Solely for purposes of this Section 2.14(j), “FATCA” shall
include any amendments made to FATCA after the date of this Agreement.

 

19



--------------------------------------------------------------------------------

2.15 Mitigation Obligations; Replacement of Lender. (a) If the Lender requests
compensation under Section 2.10, or if it becomes unlawful for the Lender to
make or maintain Eurodollar Loans under Section 2.11, or if the Borrower is
required to pay any additional amount to the Lender or any Governmental
Authority for the account of the Lender pursuant to Section 2.14, then the
Lender shall, at the request of the Borrower, use reasonable efforts to
designate a different lending office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the judgment of the Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to
Section 2.10 or 2.14 or no longer make it unlawful for the Lender to make or
maintain Eurodollar Loans under Section 2.11, as the case may be, in the future
and (ii) would not subject the Lender to any unreimbursed cost or expense and
would not otherwise be disadvantageous to the Lender. The Borrower hereby agrees
to pay all reasonable costs and expenses incurred by the Lender in connection
with any such designation or assignment.

(b) If the Lender requests compensation under Section 2.10, or if it becomes
unlawful for the Lender to make or maintain Eurodollar Loans under Section 2.11,
or if the Borrower is required to pay any additional amount to the Lender or any
Governmental Authority for the account of the Lender pursuant to Section 2.14,
then the Borrower may, at its sole expense and effort, upon notice to the
Lender, require the Lender to assign and delegate, without recourse, all its
interests, rights and obligations under this Agreement to an assignee that shall
assume such obligations; provided that (x) the assigning Lender shall have
received payment of an amount equal to the outstanding principal of its Loans,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder, from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts)
and (y) in the case of any such assignment resulting from a claim for
compensation under Section 2.10 or payments required to be made pursuant to
Section 2.14, such assignment will result in a reduction in such compensation or
payments. The Lender shall not be required to make any such assignment and
delegation if, prior thereto, as a result of a waiver by the Lender or
otherwise, the circumstances entitling the Borrower to require such assignment
and delegation or termination of Commitment cease to apply.

2.16 Sharing of Setoffs. The Lender and each Participant agrees that if it
shall, through the exercise of a right of banker’s lien, setoff or counterclaim
against the Borrower, or pursuant to a secured claim under Section 506 of Title
11 of the United States Code or other security or interest arising from, or in
lieu of, such secured claim, received by the Lender or such Participant under
any applicable bankruptcy, insolvency or other similar law or otherwise, or by
any other means, obtain payment (voluntary or involuntary) in respect of any
Loans (other than pursuant to Sections 2.10, 2.11 and 2.15(b) and other than
payments made by the Borrower pursuant to and in accordance with the express
terms of this Agreement) as a result of which the unpaid principal portion of
its Loans shall be proportionately less than the unpaid principal portion of the
Loans of any other Lender or Participant, it shall be deemed simultaneously to
have purchased from such other Lender or Participant at face value, and shall
promptly pay to such other Lender or Participant the purchase price for, a
participation in the Loans of such other Lender or Participant, so that the
aggregate unpaid principal amount of the Loans and participations in the Loans
held by the Lender and each Participant shall be in the same proportion to the
aggregate unpaid principal amount of all Loans then outstanding as the principal
amount of its Loans prior to such exercise of banker’s lien, setoff or
counterclaim or other event was to the principal

 

20



--------------------------------------------------------------------------------

amount of all Loans outstanding prior to such exercise of banker’s lien, setoff
or counterclaim or other event; provided, however, that, if any such purchase or
purchases or adjustments shall be made pursuant to this Section 2.16 and the
payment giving rise thereto shall thereafter be recovered, such purchase or
purchases or adjustments shall be rescinded to the extent of such recovery and
the purchase price or prices or adjustment restored without interest. The
Borrower expressly consents to the foregoing arrangements and agrees that any
Participant holding a participation in a Loan deemed to have been so purchased
may exercise any and all rights of banker’s lien, setoff or counterclaim
pursuant to and in accordance with the provisions of Section 9.06 with respect
to any and all moneys owing by the Borrower to the Lender by reason thereof as
fully as if such Participant had made a Loan directly to the Borrower in the
amount of such participation.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Lender that:

3.01 Organization; Powers. The Borrower and each of its Restricted Subsidiaries
(a) is an entity duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization, (b) has all requisite power and
authority to own its property and assets and to carry on its business as now
conducted and as proposed to be conducted, (c) is qualified to do business in
every jurisdiction where such qualification is required, except where the
failure so to qualify would not reasonably be expected to result in a Material
Adverse Effect, and (d) in the case of the Borrower, has the corporate power and
authority to execute, deliver and perform its obligations under each of the Loan
Documents and each other agreement or instrument contemplated thereby to which
it is or will be a party and to borrow hereunder.

3.02 Authorization. The execution, delivery and performance by the Borrower of
each of the Loan Documents and the borrowings hereunder, and the consummation of
the other transactions contemplated hereby (collectively, the “Transactions”)
(a) have been duly authorized by all requisite corporate and, if required,
stockholder action and (b) (i) will not violate (A) any provision of law,
statute, rule or regulation, (B) the certificate or articles of incorporation or
other constitutive documents or by-laws of the Borrower or any of its Restricted
Subsidiaries, (C) any order of any Governmental Authority or (D) any provision
of any indenture, agreement or other instrument to which the Borrower or any of
its Restricted Subsidiaries is a party or by which any of them or any of their
property is or may be bound, (ii) will not be in conflict with, result in a
breach of or constitute (alone or with notice or lapse of time or both) a
default under any such indenture, agreement or other instrument or (iii) will
not result in the creation or imposition of any Lien upon or with respect to any
property or assets now owned or hereafter acquired by the Borrower or any of its
Restricted Subsidiaries except, in each case other than (a) and (b)(i)(B), as
could not reasonably be expected to have a Material Adverse Effect.

3.03 Enforceability. This Agreement has been duly executed and delivered by the
Borrower and constitutes, and each other Loan Document when executed and
delivered by the Borrower will constitute, a legal, valid and binding obligation
of the Borrower enforceable against the Borrower in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.

 

21



--------------------------------------------------------------------------------

3.04 Consents and Approvals. No action, consent or approval of, registration or
filing with, or any other action by any Governmental Authority or any other
third party is or will be required in connection with the Transactions, except
as have been made or obtained (without the imposition of any conditions that are
not acceptable to the Lender) and are in full force and effect (other than any
action, consent, approval, registration or filing the absence of which could not
reasonably be expected, either individually or in the aggregate with any such
other consents, approvals, registrations or filings, to result in a Material
Adverse Effect). No law or regulation shall be applicable, restraining,
preventing or imposing materially adverse conditions upon the Transactions or
the rights of the Borrower and its subsidiaries freely to transfer or otherwise
dispose of, or to create any Lien on, any properties now owned or hereafter
acquired by any of them except, in each case, as could not reasonably be
expected to have a Material Adverse Effect.

3.05 Financial Statements. (a) The Borrower has heretofore furnished to the
Lender its consolidated balance sheet and statements of earnings and statements
of cash flows, together with the notes thereto, as of and for the fiscal year
ended December 31, 2015, audited by and accompanied by the opinion of KPMG LLP,
independent public accountants.

(b) Such financial statements referred to in Section 3.05(a) present fairly in
all material respects the financial position and results of operations of the
Borrower and its consolidated subsidiaries as of such date and for such period.
Such balance sheet and the notes thereto disclose all material liabilities,
direct or contingent, of the Borrower and its consolidated subsidiaries as of
the date thereof. Such financial statements were prepared in accordance with
GAAP applied on a consistent basis.

3.06 No Material Adverse Change. Except as disclosed on the Borrower’s Report on
Form 10-K or Plum Creek Timber Company, Inc.’s Report on Form 10-K, in each case
for the year ended December 31, 2015, or any Form 8-K filed since December 31,
2015, and other than changes in operating results arising in the ordinary course
of business and except as otherwise disclosed publicly since December 31, 2015,
or in writing to the Lender prior to the date hereof, there has been no material
adverse change in the business, financial condition, operations or properties of
the Borrower and its subsidiaries, taken as a whole, since December 31, 2015.

3.07 Title to Properties; Possession Under Leases. (a) The Borrower and its
Restricted Subsidiaries has good and marketable title to, or valid leasehold
interests in, all of its material real properties, except for defects in title
that do not interfere with its ability to conduct its business as currently
conducted or to utilize such properties and assets for their intended purposes.

(b) The Borrower and its Restricted Subsidiaries (i) has complied with all
obligations under all leases of real property to which it is a party, and
(ii) enjoys peaceful and undisturbed possession under all such leases, except
where such non-compliance or lack of peaceful and undisturbed possession would
not reasonably be expected to result in a Material Adverse Effect. All leases to
which the Borrower and its Restricted Subsidiaries are a party are in full force
and effect, except where such lack of force and effect would not reasonably be
expected to result in a Material Adverse Effect.

 

22



--------------------------------------------------------------------------------

3.08 [Intentionally Omitted]

3.09 Litigation; Compliance with Laws. (a) Except as disclosed on the Borrower’s
Report on Form 10-K or Plum Creek Timber Company, Inc.’s Report on Form 10-K, in
each case for the year ended December 31, 2015, or any Form 8-K filed since
December 31, 2015, there are no actions, suits, investigations, litigations or
proceedings pending or, to the knowledge of the Borrower, threatened against or
affecting the Borrower or any of its Restricted Subsidiaries in any court or
before any arbitrator or Governmental Authority that could reasonably be
expected to have a Material Adverse Effect.

(b) Except as disclosed on the Borrower’s Report on Form 10-K or Plum Creek
Timber Company, Inc.’s Report on Form 10-K, in each case for the year ended
December 31, 2015, or any Form 8-K filed since December 31, 2015, neither the
Borrower nor any of its Restricted Subsidiaries is in violation of any law, rule
or regulation, or in default with respect to any judgment, writ, injunction or
decree of any Governmental Authority, where such violation or default could
reasonably be expected to result in a Material Adverse Effect.

3.10 Agreements. (a) Neither the Borrower nor any of its Restricted Subsidiaries
is a party to any agreement or instrument or subject to any corporate
restriction that has resulted in a Material Adverse Effect.

(b) Neither the Borrower nor any of its Restricted Subsidiaries is in default in
any manner under any material agreement or instrument (except for any indenture
or other agreement or instrument evidencing Indebtedness) to which it is a party
or by which it or any of its properties or assets are or may be bound, where
such default could reasonably be expected to result in a Material Adverse
Effect.

3.11 Federal Reserve Regulations. (a) Neither the Borrower nor any of its
Restricted Subsidiaries is engaged principally, or as one of its important
activities, in the business of extending credit for the purpose of purchasing or
carrying Margin Stock.

(b) No part of the proceeds of any Loan will be used, whether directly or
indirectly, whether immediately, incidentally or ultimately, for any purpose
which entails a violation of, or which is inconsistent with, the provisions of
the Regulations of the Board, including Regulation T, U or X.

3.12 Investment Company Act. Neither the Borrower nor any of its Restricted
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.

3.13 Tax Returns. Each of the Borrower and its Subsidiaries has filed or caused
to be filed all material Federal, state and local tax returns required to have
been filed by it and has paid or caused to be paid all material taxes shown to
be due and payable on such returns or on any assessments received by it, except
taxes that are being contested in good faith by appropriate proceedings and for
which the Borrower or Subsidiary, as the case may be, shall have set aside on
its books appropriate reserves.

 

23



--------------------------------------------------------------------------------

3.14 No Material Misstatements. No information, report, financial statement,
exhibit or schedule furnished by or on behalf of the Borrower to the Lender in
connection with the negotiation of any Loan Document or included therein or
delivered pursuant thereto, when taken together with the reports and other
filings with the SEC contains any material misstatement of fact or omits to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading.

3.15 Compliance with ERISA. Except as would not reasonably be expected to have a
Material Adverse Effect: each Plan subject to ERISA or the Code, as applicable,
is in compliance with ERISA and the Code; no Reportable Event has occurred with
respect to a Plan; no Plan is insolvent (within the meaning of Section 4245 of
ERISA); no Plan has an Unfunded Current Liability; no Plan subject to ERISA or
the Code, as applicable, has an accumulated or waived funding deficiency, has
permitted decreases in its funding standard account or has applied for an
extension of any amortization period under Section 412, Section 430 or
Section 431 of the Code, as applicable; neither the Borrower nor any ERISA
Affiliate has incurred any liability to or on account of a Plan pursuant to
Section 409, 502(i), 502(l), 515, 4062, 4063, 4064, 4069, 4201 or 4204 of ERISA
or Section 4975 of the Code or expects to incur any liability under any of the
foregoing Sections with respect to any such Plan; no condition exists which
presents a risk to the Borrower or any ERISA Affiliate of incurring a liability
to or on account of a Plan pursuant to the foregoing provisions of ERISA and the
Code; no proceedings have been instituted to terminate any Plan; no lien imposed
under the Code or ERISA on the assets of the Borrower or any ERISA Affiliate
exists or is likely to arise on account of any Plan; neither the Borrower nor
any ERISA Affiliate has failed to make by its due date a required installment
under Section 430(j) of the Code with respect to any Plan; no Plan has failed to
satisfy the minimum funding standards (within the meaning of Section 412 of the
Code or Section 302 of ERISA) applicable to such Plan, whether or not waived; no
determination has been made that any Plan is, or is expected to be in “at risk”
status (within the meaning of Section 430 of the Code or Section 303 of ERISA)
or in “endangered” or “critical” status (within the meaning of Section 432 of
the Code or Section 305 of ERISA); and neither the Borrower nor any ERISA
Affiliate has failed to make any required contribution to a Plan pursuant to
Section 431 or Section 432 of the Code. Such Borrower and its Subsidiaries do
not maintain or contribute to any “welfare plan” (within the meaning of
Section 3(1) of ERISA) which provides life insurance or health benefits to
retirees (other than as required by Section 601 of ERISA) the obligations with
respect to which could reasonably be expected to have a Material Adverse Effect.

3.16 Environmental Matters. Except as disclosed on the Borrower’s Report on
Form 10-K or Plum Creek Timber Company, Inc.’s Report on Form 10-K, in each case
for the year ended December 31, 2015, or any Form 8-K filed since December 31,
2015, (a) neither the Borrower nor any of its Subsidiaries has failed to comply
with any Federal, state, local and other statutes, ordinances, orders,
judgments, rulings and regulations relating to environmental pollution or to
environmental regulation or control, where any such failure to comply, alone or
together with any other such noncompliance, could reasonably be expected to
result in a Material Adverse Effect; (b) neither the Borrower nor any of its
Subsidiaries has received notice of any failure so to comply which alone or
together with any other such failure could reasonably be

 

24



--------------------------------------------------------------------------------

expected to result in a Material Adverse Effect; and (c) the Borrower’s and its
Subsidiaries’ plants have not managed any hazardous wastes, hazardous
substances, hazardous materials, toxic substances or toxic pollutants, as those
terms are used in the Resource Conservation and Recovery Act, the Comprehensive
Environmental Response Compensation and Liability Act, the Hazardous Materials
Transportation Act, the Toxic Substance Control Act, the Clean Air Act, the
Clean Water Act or any other Environmental Law, in violation of any regulations
promulgated pursuant thereto or in any other applicable law where such violation
could reasonably be expected to result, individually or together with other
violations, in a Material Adverse Effect.

3.17 Maintenance of Insurance. The Borrower and each of its Restricted
Subsidiaries maintains insurance (which may be self insurance) for all of its
insurable properties: (a) by financially sound and reputable insurers to the
extent of insurance obtained from third party insurers; (b) to such extent and
against such risks, including fire and other risks insured against by extended
coverage, as is customary with companies in the same or similar businesses,
including public liability insurance against claims for personal injury or death
or property damage occurring upon, in, about or in connection with the use of
any properties owned, occupied or controlled by the Borrower or such Restricted
Subsidiaries; and (c) as may be required by law.

3.18 Ranking. The obligations of the Borrower to repay the Loans made to it
hereunder rank pari passu or senior in right of payment to all outstanding
senior unsecured notes and bonds of the Borrower.

3.19 Anti-Corruption Laws and Sanctions. The Borrower has implemented and
maintains in effect policies and procedures reasonably designed to ensure
compliance by the Borrower and each of its Restricted Subsidiaries and their
respective directors, officers, employees and agents (acting in their capacity
as such) with applicable Anti-Corruption Laws and Sanctions. None of (i) the
Borrower or its Restricted Subsidiaries or, (ii) to the knowledge of the
Borrower, any director, officer or employee of the Borrower or its Restricted
Subsidiaries, is a Sanctioned Person.

ARTICLE IV

CONDITIONS OF LENDING

The obligations of the Lender to make Loans hereunder are subject to the
satisfaction of the following conditions and the Borrowing hereunder shall be
deemed to constitute a representation and warranty by the Borrower on the date
of such Borrowing as to the matters specified in paragraphs (b) and (c) of this
Section 4.01:

4.01 Closing Date. On or before the date of the Borrowing:

(a) Notice. The Lender shall have received from the Borrower a notice of such
Borrowing as required by Section 2.02.

(b) Representations. The representations and warranties of the Borrower set
forth in Article III shall be true and correct in all material respects on and
as of the date of such Borrowing with the same effect as though made on and as
of such date at the time of and immediately after such Borrowing.

 

25



--------------------------------------------------------------------------------

(c) Compliance, etc. At the time of and immediately after such Borrowing, no
Event of Default or Default shall have occurred and be continuing.

(d) Opinions. The Lender shall have received a favorable written opinion of
(i) Cravath, Swaine and Moore LLP, special counsel for the Borrower, dated the
Closing Date and addressed to the Lender, in form and substance reasonably
satisfactory to the Lender and (ii) Devin Stockfish, Esq., SVP, General Counsel
and Secretary to the Borrower, as counsel for the Borrower, dated the Closing
Date and addressed to the Lender, in form and substance reasonably satisfactory
to the Lender.

(e) Legal Matters. All legal matters (including any documentation) related to
this Agreement and the Transactions shall be satisfactory to the Lender and to
Mayer Brown LLP, special counsel for the Lender.

(f) Articles, etc. The Lender shall have received (i) a copy of the certificate
or articles of incorporation, including all amendments thereto, of the Borrower,
certified as of a recent date by the Secretary of State of its State of
incorporation, and a certificate as to the good standing of the Borrower, as of
a recent date, from such Secretary of State; (ii) a certificate from the
Borrower of its Secretary or Assistant Secretary dated the Closing Date and
certifying (A) that attached thereto is a true and complete copy of the by-laws
of the Borrower as in effect on the Closing Date and at all times since a date
prior to the date of the resolutions described in clause (B) below, (B) that
attached thereto is a true and complete copy of resolutions duly adopted by the
Board of Directors of the Borrower authorizing the execution, delivery and
performance of the Borrower of any and all documents and agreements to be
entered into with respect to the Loan Documents and the borrowings to be made
thereunder, and that such resolutions have not been modified, rescinded or
amended and are in full force and effect, (C) that the certificate or articles
of incorporation of the Borrower have not been amended since the date of the
last amendment thereto shown on the certificates of good standing furnished
pursuant to clause (i) above, and (D) as to the incumbency and specimen
signature of each officer executing any Loan Document or any other document or
agreement delivered in connection with the Transactions on behalf of the
Borrower; (iii) a certification of another officer as to the incumbency and
specimen signature of the Secretary or Assistant Secretary executing the
certificate pursuant to (ii) above; and (iv) such other documents as the Lender
or Mayer Brown LLP, special counsel for the Lender, may reasonably request.

(g) Officers’ Certificates. The Lender shall have received a certificate from
the Borrower, dated the Closing Date and signed by a Financial Officer of the
Borrower, confirming (i) compliance with the condition precedent set forth in
paragraph (c) of Section 4.01, and (ii) that the representations and warranties
of the Borrower set forth herein are true and correct in all material respects
on and as of the Closing Date (except for representations and warranties
expressly stated to relate to a specific earlier date, in which case such
representations and warranties are true and correct in all material respects as
of such earlier date), immediately prior to, and after giving effect to, the
Borrowing hereunder.

 

26



--------------------------------------------------------------------------------

(h) Fees. The Lender shall have received all Fees and other amounts due and
payable to the Lender on or prior to the Closing Date.

(i) Loan Documents. The Lender shall have received a fully executed counterpart
of this Agreement, and an executed copy of each Loan Document (other than this
Agreement).

ARTICLE V

AFFIRMATIVE COVENANTS

5.01 Incorporated Affirmative Covenants. The Borrower and the Lender agree that
the affirmative covenants applicable to the Borrower in Article V of the
Syndicated Credit Agreement (or, if applicable, the affirmative covenants in any
Replacement Credit Agreement) shall be incorporated by reference into this
Agreement, other than (for the avoidance of doubt) the affirmative covenant
contained in Section 5.10 of the Syndicated Credit Agreement; provided that
(a) any references therein to “Lender”, “Lenders” or “Required Lenders” shall be
deemed to refer to Scotiabank in its capacity as Lender hereunder, (b) any
references therein to “Borrower” or “Weyerhaeuser” shall be deemed to refer to
the Borrower hereunder, (c) any references therein to “this Agreement” shall be
deemed to refer to this Agreement, (d) any references therein to the “Claim
Agreement”, “Fees”, “Loan Documents” or “Loans” shall be deemed to refer to the
“Claim Agreement”, “Fees”, “Loan Documents” or “Loans” as defined in this
Agreement, (e) all other capitalized terms used therein and defined in this
Agreement shall have the meanings given them in this Agreement, (f) any
reference therein to “Administrative Agent”, “Fronting Bank”, “Swing Line Bank”
or “Letters of Credit” shall be deemed to be deleted when such provisions are
incorporated herein by reference and (g) each of the provisions therein that
specifically applies or refers to “WRECO” or to its Restricted Subsidiaries,
Subsidiaries or ERISA Affiliates (but not those that apply to “Weyerhaeuser” or
to its Restricted Subsidiaries, Subsidiaries or ERISA Affiliates), including any
such references in any defined terms used therein, shall be deemed to be deleted
and shall not be incorporated herein by reference.

5.02 Most Favored Nation. If, after the Closing Date, the Borrower shall execute
a term loan agreement maturing within two years of the Closing Date with one or
more lenders that includes pricing terms that are more advantageous to those
lenders than the terms set forth herein, the Borrower and Lender shall promptly
thereafter amend this Agreement to incorporate such more advantageous provisions
herein.

ARTICLE VI

NEGATIVE COVENANTS

The Borrower and the Lender agree that the negative covenants applicable to the
Borrower in Section 6.01 of the Syndicated Credit Agreement (or, if applicable,
the negative covenants in any Replacement Credit Agreement) shall be
incorporated by reference into this Agreement; provided that (a) any references
therein to “Lender”, “Lenders” or “Required Lenders” shall be deemed to refer to
Scotiabank in its capacity as Lender hereunder, (b) any references therein to
“Borrower” or “Weyerhaeuser” shall be deemed to refer to the Borrower hereunder,
(c) any references therein to “this Agreement” shall be deemed to refer to this
Agreement, (d) any references therein to “Fees”, “Loan Documents” or “Loans”
shall be deemed

 

27



--------------------------------------------------------------------------------

to refer to the “Fees”, “Loan Documents” or “Loans” as defined in this
Agreement, (e) all other capitalized terms used therein and defined in this
Agreement shall have the meanings given them in this Agreement, (f) any
reference therein to “Administrative Agent”, “Fronting Bank”, “Swing Line Bank”
or “Letters of Credit” shall be deemed to be deleted when such provisions are
incorporated herein by reference and (g) any references in any defined terms
used therein that specifically apply or refer to “WRECO” or to its Restricted
Subsidiaries, Subsidiaries or ERISA Affiliates (but not those that apply to
“Weyerhaeuser” or to its Restricted Subsidiaries, Subsidiaries or ERISA
Affiliates) shall be deemed to be deleted and shall not be incorporated herein
by reference.

ARTICLE VII

EVENTS OF DEFAULT

7.01 Events of Default. In case of the happening of any of the events under
Sections 7.01(a) through 7.01(l) below (an “Event of Default”):

(a) default shall be made in the payment by the Borrower of any principal of any
Loan, when and as the same shall become due and payable, whether at the due date
thereof or at a date fixed for prepayment thereof or by acceleration thereof or
otherwise;

(b) default shall be made in the payment by the Borrower of any interest on any
Loan or any Fee or any other amount (other than an amount referred to in
Section 7.01(a) above) due under any Loan Document, when and as the same shall
become due and payable, and such default shall continue unremedied for a period
of five days;

(c) any representation or warranty made or deemed made by the Borrower in or in
connection with any Loan Document or the Borrowings hereunder, or any
representation, warranty, statement or information contained in any report,
certificate, financial statement or other instrument furnished in connection
with or pursuant to any Loan Document, shall prove to have been false or
misleading in any material respect when so made, deemed made or furnished;

(d) default shall be made in the due observance or performance by the Borrower
or any of its Subsidiaries (or its Restricted Subsidiaries, if such covenant,
condition or agreement applies only to Restricted Subsidiaries) of any covenant,
condition or agreement contained in Section 5.01(a), 5.05(a), 5.08 or 6.01,
which have been incorporated by reference herein from the Syndicated Credit
Agreement (or, if applicable, a Replacement Credit Agreement);

(e) default shall be made in the due observance or performance by the Borrower
or any of its Subsidiaries (or its Restricted Subsidiaries, if such covenant,
condition or agreement applies only to Restricted Subsidiaries) of any covenant,
condition or agreement contained in any Loan Document (other than those
specified in Section 7.01(a), 7.01(b), 7.01(c) or 7.01(d)) and such default
shall continue unremedied for a period of thirty days after notice thereof from
the Lender to the Borrower;

 

28



--------------------------------------------------------------------------------

(f) the Borrower or any of its Restricted Subsidiaries shall (i) fail to pay,
when and as the same shall become due and payable (and such failure shall
continue after the applicable grace period, if any, specified in the agreement
or instrument related to such Indebtedness) any principal or interest,
regardless of amount, due in respect of Indebtedness in an aggregate principal
amount in excess of $100,000,000, or (ii) fail to observe or perform any other
terms, covenants, conditions or agreements contained in any agreements or
instruments evidencing or governing Indebtedness in an aggregate principal
amount in excess of $100,000,000 (and such failure shall continue after the
applicable grace period, if any, specified in the agreement or instrument
related to such Indebtedness), if the effect of any failure or failures referred
to in this Section 7.01(f)(ii) is to cause or permit the holder or holders of
such Indebtedness or a trustee on its or their behalf (with or without the
giving of notice) to cause, such Indebtedness to become due prior to its stated
maturity;

(g) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (i) relief in
respect of the Borrower or any of its Restricted Subsidiaries, or of a
substantial part of the property or assets of the Borrower or any of its
Restricted Subsidiaries, under Title 11 of the United States Code, as now
constituted or hereafter amended, or any other Federal or state bankruptcy,
insolvency, receivership or similar law, (ii) the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for the
Borrower or any of its Restricted Subsidiaries or for a substantial part of the
property or assets of the Borrower or any of its Restricted Subsidiaries or
(iii) the winding-up or liquidation of the Borrower or any of its Restricted
Subsidiaries; and such proceeding or petition shall continue undismissed for 60
days or an order or decree approving or ordering any of the foregoing shall be
entered;

(h) the Borrower or any of its Restricted Subsidiaries shall (i) voluntarily
commence any proceeding or file any petition seeking relief under Title 11 of
the United States Code, as now constituted or hereafter amended, or any other
Federal or state bankruptcy, insolvency, receivership or similar law,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or the filing of any petition described in
Section 7.01(g) above, (iii) apply for or consent to the appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar official for
the Borrower or any of its Restricted Subsidiaries or for a substantial part of
the property or assets of the Borrower or any of its Restricted Subsidiaries,
(iv) file an answer admitting the material allegations of a petition filed
against it in any such proceeding, (v) make a general assignment for the benefit
of creditors, (vi) become unable, admit in writing its inability or fail
generally to pay its debts as they become due or (vii) take any action for the
purpose of effecting any of the foregoing;

(i) one or more judgments for the payment of money in an aggregate amount in
excess of $100,000,000 shall be rendered against the Borrower or any of its
Restricted Subsidiaries or any combination thereof and the same shall remain
undischarged for a period of 30 consecutive days during which execution shall
not be effectively stayed, or any action shall be legally taken by a judgment
creditor to levy upon assets or properties of the Borrower or any of its
Restricted Subsidiaries to enforce any such judgment;

(j) any Plan shall fail to satisfy the minimum funding standard required for any
plan year or a waiver of such standard or extension of any amortization period
is sought or granted under Section 412, Section 430 or Section 431 of the Code,
as applicable, any Plan is, shall have been or is likely to be terminated or the
subject of termination proceedings under ERISA, any Plan shall have an Unfunded
Current Liability, or the Borrower has incurred or is

 

29



--------------------------------------------------------------------------------

likely to incur a liability to or on account of a Plan under Sections 409,
502(i), 502(l), or 515 of ERISA or Section 4975 of the Code, or the Borrower or
any ERISA Affiliate has incurred or is likely to incur a liability to or on
account of a Plan under Sections 4062, 4063, 4064, 4069, 4201 or 4204 of ERISA;
and there shall result from any such event or events referred to in this
Section 7.01(j) the imposition of a lien upon the assets of the Borrower or any
ERISA Affiliate, the granting of a security interest, a liability or a material
risk of incurring a liability to the PBGC or the Internal Revenue Service or a
Plan or a trustee appointed under ERISA or a liability or a material risk of
incurring a liability under Sections 409, 502(i) or 502(l) of ERISA or under
Sections 4971 or 4975 of the Code; in each case, which, in the good faith
determination of the Lender, will have a Material Adverse Effect;

(k) there shall have occurred a Change in Control of the Borrower; or

(l) the Claim Agreement shall cease, for any reason, to be in full force and
effect, or the Borrower or WNR shall contest the validity or enforceability
thereof or otherwise fail to comply with its obligations thereunder;

then, and in every such event (other than an event with respect to the Borrower
described in Section 7.01(g) or 7.01(h) above), and at any time thereafter
during the continuance of such event, the Lender may, by notice to the Borrower,
take any or all of the following actions, at the same or different times:
(i) terminate forthwith the Commitments of the Lender and/or (ii) declare the
Loans then outstanding to the Borrower to be forthwith due and payable in whole
or in part, whereupon the principal of the Loans so declared to be due and
payable, together with accrued interest thereon and any unpaid accrued Fees and
all other liabilities of the Borrower accrued hereunder and under any other Loan
Document, shall become forthwith due and payable, without presentment, demand,
protest or any other notice of any kind, all of which are hereby expressly
waived by the Borrower, anything contained herein or in any other Loan Document
to the contrary notwithstanding; and in any event with respect to the Borrower
described in Section 7.01(g) or 7.01(h) above, the Commitments of the Lender
shall automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and any unpaid accrued Fees and all other
liabilities of the Borrower accrued hereunder and under any other Loan Document,
shall automatically become due and payable, without presentment, demand, protest
or any other notice of any kind, all of which are hereby expressly waived by the
Borrower, anything contained herein or in any other Loan Document to the
contrary notwithstanding.

ARTICLE VIII

[INTENTIONALLY OMITTED]

ARTICLE IX

MISCELLANEOUS

9.01 Notices. Notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed or
sent by telecopy to the address specified below, or such other address as such
party shall hereafter have specified by written notice to the Lender and the
Borrower:

 

30



--------------------------------------------------------------------------------

(a) if to the Borrower by hand or courier service, to the Borrower at 33663
Weyerhaeuser Way South, Federal Way, Washington, or by facsimile to
(253) 924-3543, in each case to the Attention of Vice President and Treasurer
with a copy to Secretary;

(b) if to the Lender, to it at its address (or telecopy number) set forth in
Schedule 9.01.

Notices and other communications to the Lender hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Lender; provided that the foregoing shall not apply to notices pursuant to
Article II unless otherwise agreed by the Lender. The Lender or the Borrower
may, in their discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it;
provided that approval of such procedures may be limited to particular notices
or communications.

All notices and other communications given to any party hereto in accordance
with the provisions of this Agreement shall be deemed to have been given on the
date of receipt if delivered by hand or overnight courier service or sent by
telecopy or other telegraphic communications equipment of the sender, in each
case delivered, sent or mailed (properly addressed) to such party as provided in
this Section 9.01 or in accordance with the latest unrevoked direction from such
party given in accordance with this Section 9.01.

9.02 Survival of Agreement. All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates or other
instruments prepared or delivered in connection with or pursuant to this
Agreement or any other Loan Document shall be considered to have been relied
upon by the Lender and shall survive the making of the Loans, regardless of any
investigation made by the Lender, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any other amount
payable under this Agreement or any other Loan Document is outstanding and
unpaid.

9.03 Binding Effect. This Agreement shall become effective when it shall have
been executed by the Borrower and the Lender and thereafter shall be binding
upon and inure to the benefit of the Borrower and the Lender and their
respective successors and assigns, except that, other than as provided in
Section 6.01(c), which has been incorporated by reference herein from the
Syndicated Credit Agreement (or, if applicable, a Replacement Credit Agreement),
the Borrower shall not have the right to assign or delegate its rights or
obligations hereunder or any interest herein without the prior consent of the
Lender.

9.04 Successors and Assigns. (a) The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that, (i) other than as provided
in Section 6.01(c), which has been incorporated by reference herein from the
Syndicated Credit Agreement (or, if applicable, a Replacement Credit Agreement),
the Borrower may not assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Lender (and any
attempted assignment or transfer by the Borrower without such consent shall be
null and void) and (ii) other than as provided in Sections 9.04(b) and 9.04(d),
the Lender may not assign or otherwise transfer any of its rights or obligations
hereunder (including all or any portion of its

 

31



--------------------------------------------------------------------------------

Commitment or the Loans owing to it) without the prior written consent of the
Borrower (and any attempted assignment or transfer by the Lender without such
consent shall be null and void). Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby and, to the
extent expressly contemplated hereby, the Related Parties of the Lender) any
legal or equitable right, remedy or claim under or by reason of this Agreement.

(b) The Lender may, without the consent of the Borrower or any other Lender,
sell participations to one or more banks or other entities (a “Participant”) in
all or a portion of the Lender’s rights and obligations under this Agreement
(including all or a portion of its Commitment or the Loans owing to it);
provided that (i) the Lender’s obligations under this Agreement shall remain
unchanged, (ii) the Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower shall
continue to deal solely and directly with the Lender in connection with the
Lender’s rights and obligations under this Agreement. Any agreement or
instrument pursuant to which the Lender sells such a participation shall provide
that the Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that the
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver of this Agreement of the type described in the first
proviso to Section 9.08(b) of the Syndicated Credit Agreement that affects such
Participant. Subject to paragraph (c) of this Section, the Borrower agrees that
each Participant shall be entitled to the benefits of, and subject to the
limitations of, Sections 2.10, 2.12 and 2.14 to the same extent as if it were
the Lender and had acquired its interest by assignment. To the extent permitted
by law, each Participant also shall be entitled to the benefits of Section 9.06
as though it were the Lender, provided such Participant agrees to be subject to
Section 2.16 as though it were the Lender. The Lender, acting solely for this
purpose as an non-fiduciary agent of the Borrower, shall maintain a register on
which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in the Loans or
other obligations under this Agreement (the “Participant Register”); provided
that the Lender shall not have any obligation to disclose all or any portion of
the Participant Register to any Person (including the identity of any
Participant or any information relating to a Participant’s interest in any
Commitments, Loans or its other obligations under any Loan Document) except to
the extent that such disclosure is necessary to establish that such Commitment,
Loan or other obligation is in registered form under Section 5f.103-1(c) of the
United States Treasury Regulations. The entries in the Participant Register
shall be conclusive (absent manifest error), and the Lender and the Borrower
shall treat each person whose name is recorded in the Participant Register
pursuant to the terms hereof as the owner of such participation for all purposes
of this Agreement, notwithstanding notice to the contrary.

(c) A Participant shall not be entitled to receive any greater payment under
Section 2.10 or 2.14 than the Lender would have been entitled to receive with
respect to the participation sold to such Participant, unless the sale of the
participation to such Participant is made with the Borrower’s prior written
consent. No Participant shall be entitled to the benefits of Section 2.14 unless
such Participant complies with Section 2.14(g) and (j) as if it were the Lender.

 

32



--------------------------------------------------------------------------------

(d) The Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement and the other Loan Documents
(including, without limitation, any notes held by it) to secure obligations of
the Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank, without notice to, or consent of the Borrower, and this
Section 9.04 shall not apply to any such pledge or assignment of a security
interest; provided that no such pledge or assignment of a security interest
shall release the Lender from any of its obligations hereunder or substitute any
such pledgee or assignee for the Lender as a party hereto.

(e) The Borrower authorizes the Lender to disclose to any Participant or
assignee and any prospective Participant or assignee any and all financial
information in the Lender’s possession concerning the Borrower or any Subsidiary
of the Borrower which has been delivered to the Lender by the Borrower pursuant
to this Agreement or which has been delivered to the Lender by the Borrower in
connection with the Lender’s credit evaluation of the Borrower prior to entering
into this Agreement; provided that such Participant or assignee or prospective
Participant or assignee agrees to treat any such information which is not public
as confidential in accordance with the terms of the Agreement.

9.05 Expenses; Indemnity. (a) The Borrower agrees to pay all reasonable
out-of-pocket expenses incurred by the Lender in connection with the preparation
of this Agreement and the other Loan Documents or in connection with any
amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions hereby contemplated shall be consummated) or
incurred by the Lender in connection with the enforcement or protection of their
rights in connection with this Agreement and the other Loan Documents or in
connection with the Loans made, including the fees and disbursements of Mayer
Brown LLP, special counsel for the Lender, and, in connection with any such
amendment, modification or waiver made in connection with any such enforcement
or protection, the fees and disbursements of any other counsel for the Lender.
The Borrower further agrees that it shall indemnify the Lender from and hold it
harmless against any documentary taxes, assessments or charges made by any
Governmental Authority by reason of the execution and delivery of this Agreement
or any of the other Loan Documents.

(b) The Borrower will indemnify the Lender and its Related Parties (each such
person being called an “Indemnitee”) against, and hold each Indemnitee harmless
from, any and all losses, claims, damages, liabilities and related expenses,
including reasonable counsel fees and expenses, incurred by or asserted against
any Indemnitee arising out of, in any way connected with, or as a result of
(i) the execution or delivery by the Borrower of this Agreement or any other
Loan Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties thereto of their respective obligations thereunder or
the consummation of the Transactions and the other transactions contemplated
hereby and thereby, (ii) the use of the proceeds of the Loans by the Borrower or
(iii) any claim, litigation, investigation or proceeding relating to any of the
foregoing, whether or not any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses have resulted from the
gross negligence or willful misconduct of such Indemnitee or any of its
controlled Related Parties, in each case as determined by a final, nonappealable
judgment of a court of competent jurisdiction.

 

33



--------------------------------------------------------------------------------

(c) It is understood and agreed that, to the extent not precluded by a conflict
of interest, each Indemnitee shall endeavor to work cooperatively with the
Borrower with a view toward minimizing the legal and other expenses associated
with any defense and any potential settlement or judgment. To the extent
reasonably practicable and not disadvantageous to any Indemnitee, it is
anticipated that a single counsel selected by the Borrower may be used.
Settlement of any claim or litigation involving any material indemnified amount
will require the approval of the Borrower (not to be unreasonably withheld).

(d) The provisions of this Section 9.05 shall remain operative and in full force
and effect regardless of the expiration of the term of this Agreement, the
consummation of the transactions contemplated hereby, the repayment of any of
the Loans, the invalidity or unenforceability of any term or provision of this
Agreement or any other Loan Document, or any investigation made by or on behalf
of the Lender. All amounts due under this Section 9.05 shall be payable on
written demand therefor.

(e) To the extent permitted by applicable law, the Borrower shall not assert,
and hereby waives, any claim against any Indemnitee on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, any
Loan Document or any agreement or instrument contemplated thereby, any Loan or
the use of the proceeds thereof.

9.06 Right of Setoff. If any Event of Default shall have occurred and be
continuing, the Lender is hereby authorized at any time and from time to time,
without notice to the Borrower (any such notice being expressly waived by the
Borrower), to the fullest extent permitted by law, to set off and apply any and
all deposits (general or special, time or demand, provisional or final) at any
time held and other indebtedness at any time owing by the Lender or any of its
Affiliates to or for the credit or the account of the Borrower against any of
and all the obligations of the Borrower now or hereafter existing under this
Agreement and any other Loan Documents held by the Lender, irrespective of
whether or not the Lender shall have made any demand under this Agreement or
such other Loan Document and although such obligations may be unmatured. The
rights of the Lender under this Section 9.06 are in addition to other rights and
remedies (including other rights of setoff) which the Lender may have.

9.07 Applicable Law. THIS AGREEMENT, THE OTHER LOAN DOCUMENTS AND THE RIGHTS AND
OBLIGATIONS HEREUNDER AND THEREUNDER OF THE PARTIES HERETO AND THERETO SHALL BE
CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

9.08 Waivers; Amendment. (a) No failure or delay of the Lender in exercising any
power or right hereunder shall operate as a waiver thereof, nor shall any single
or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Lender hereunder and under the other Loan Documents are
cumulative and are not exclusive of any rights or remedies which it would
otherwise have. No waiver of any provision of this Agreement or any other Loan
Document or consent to any departure by the Borrower therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) below,
and then such waiver or consent shall be effective only in the specific instance
and for the purpose for which given. No notice or demand on the Borrower in any
case shall entitle the Borrower to any other or further notice or demand in
similar or other circumstances.

 

34



--------------------------------------------------------------------------------

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Borrower and the Lender.

9.09 Interest Rate Limitation. Notwithstanding anything herein to the contrary,
if at any time the applicable interest rate, together with all fees and charges
which are treated as interest under applicable law (collectively the “Charges”),
as provided for herein or in any other Loan Document, or otherwise contracted
for, charged, received, taken or reserved by the Lender, shall exceed the
maximum lawful rate (the “Maximum Rate”) which may be contracted for, charged,
taken, received or reserved by the Lender in accordance with applicable law, the
rate of interest payable with respect to each Loan owing to the Lender, together
with all Charges payable to the Lender, shall be limited to the Maximum Rate.

9.10 Entire Agreement. This Agreement and the other Loan Documents constitute
the entire contract between the parties relative to the subject matter hereof.
Any previous agreement among the parties with respect to the subject matter
hereof is superseded by this Agreement and the other Loan Documents. Nothing in
this Agreement or in the other Loan Documents, expressed or implied, is intended
to confer upon any party other than the parties hereto and thereto any rights,
remedies, obligations or liabilities under or by reason of this Agreement or the
other Loan Documents.

9.11 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT
OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION
WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS. EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER THINGS,
THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.11.

9.12 Severability. In the event any one or more of the provisions contained in
this Agreement or in any other Loan Document should be held invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein and therein shall not in any way be
affected or impaired thereby. The parties shall endeavor in good-faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the invalid, illegal or unenforceable provisions.

 

35



--------------------------------------------------------------------------------

9.13 Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall constitute an original but all of which when taken together
shall constitute but one contract, and shall become effective as provided in
Section 9.03. Delivery of an executed signature page of this Agreement by email
or facsimile transmission shall be effective as delivery of a manually executed
counterpart hereof. A set of the copies of this Agreement signed by all the
parties shall be lodged with the Borrower and the Lender.

9.14 Headings. The cover page, the Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

9.15 Jurisdiction; Consent to Service of Process. (a) Each of the parties hereto
hereby irrevocably and unconditionally submits, for itself and its property, to
the exclusive jurisdiction of any New York State court in New York County or the
courts of the United States for the Southern District of New York, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement or the other Loan Documents, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding shall be heard and determined in such New York State or, to the
extent permitted by law, in such court of the United States for the Southern
District of New York. Each of the parties hereto agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Notwithstanding the foregoing, nothing in this Agreement shall affect any right
that the Lender may otherwise have to bring any action or proceeding relating to
this Agreement or the other Loan Documents against the Borrower or its
properties in the courts of any jurisdiction.

(b) Each of the parties hereto hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or the other Loan
Documents in any New York State or the courts of the United States for the
Southern District of New York. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

(c) The Borrower hereby irrevocably designates, appoints and empowers CT
Corporation System, Inc. presently located at 111 Eighth Avenue, New York, New
York 10011, as its designee, appointee and attorney-in-fact to receive, accept
and acknowledge for and on its behalf, and in respect of its property, service
of any and all legal process, summons, notices and documents which may be served
in any such action or proceeding. If for any reason such designee, appointee and
attorney-in-fact shall cease to be available to act as such, the Borrower agrees
to designate a new designee, appointee and attorney-in-fact in New York City on
the terms and for purposes of this provision satisfactory to the Lender. Each
party to this Agreement irrevocably consents to service of process in the manner
provided for notices in Section 9.01. Nothing in this Agreement will affect the
right of any party to this Agreement to serve process in any other manner
permitted by law.

 

36



--------------------------------------------------------------------------------

9.16 Domicile of Loans. The Lender may transfer and carry its Loans at, to or
for the account of any office, subsidiary or Affiliate of the Lender.

9.17 Restricted and Unrestricted Subsidiaries. Set forth on Schedule 3.08 is a
list of all of the Restricted Subsidiaries and Unrestricted Subsidiaries of the
Borrower as of the Closing Date.

(a) After the Closing Date, a Financial Officer of the Borrower may, provided
that no Default or Event of Default has occurred and is continuing, designate a
Restricted Subsidiary as an Unrestricted Subsidiary by notice sent to the
Lender, provided that (i) no such designation shall be effective unless
immediately after giving effect thereto there would exist no Default or Event of
Default; (ii) any such designation shall be effective not less than five
Business Days after written notice thereof shall have been provided to the
Lender; and (iii) upon such designation, Schedule 3.08 shall be deemed to be
amended to reflect such designation. Any Person that becomes a Subsidiary (by
formation, acquisition, merger or otherwise) after the Closing Date shall
automatically be deemed to be a Restricted Subsidiary of the Borrower as of the
date it becomes a Subsidiary unless designated as an Unrestricted Subsidiary
pursuant to the terms hereof.

(b) After the Closing Date, a Financial Officer of the Borrower may, provided
that no Default or Event of Default has occurred and is continuing, designate an
Unrestricted Subsidiary as a Restricted Subsidiary by notice sent to the Lender,
provided that (w) no such designation shall be effective unless immediately
after giving effect thereto there would exist no Default or Event of Default;
(x) no such designation shall be effective unless immediately after giving
effect thereto the Borrower is in compliance with Sections 6.01(d) and 6.01(e),
which have been incorporated by reference herein from the Syndicated Credit
Agreement (or, if applicable, a Replacement Credit Agreement); (y) any such
designation shall be effective not less than five Business Days after written
notice thereof shall have been provided to the Lender; and (z) upon such
designation, Schedule 3.08 shall be deemed to be amended to reflect such
designation.

9.18 USA PATRIOT Act. The Lender subject to the USA Patriot Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”) hereby notifies
the Borrower that pursuant to the requirements of the Act, it is required to
obtain, verify and record information that identifies the Borrower, which
information includes the name and address of the Borrower and other information
that will allow the Lender to identify the Borrower in accordance with the Act.

9.19 No Fiduciary Duty. The Lender and its Affiliates (collectively, solely for
purposes of this paragraph, the “Lender”), may have economic interests that
conflict with those of the Borrower, its stockholders and/or its affiliates. The
Borrower agrees that nothing in the Loan Documents or otherwise will be deemed
to create an advisory, fiduciary or agency relationship or fiduciary or other
implied duty between the Lender, on the one hand, and the Borrower, its
stockholders or its affiliates, on the other. The Borrower acknowledges and
agrees that (i) the transactions contemplated by the Loan Documents (including
the exercise of rights and remedies hereunder and thereunder) are arm’s-length
commercial transactions between the Lender, on the one hand, and the Borrower,
on the other, and (ii) in connection therewith and with the process

 

37



--------------------------------------------------------------------------------

leading thereto, (x) the Lender has not assumed an advisory or fiduciary
responsibility in favor of the Borrower, its stockholders or its affiliates with
respect to the transactions contemplated hereby (or the exercise of rights or
remedies with respect thereto) or the process leading thereto (irrespective of
whether the Lender has advised, is currently advising or will advise the
Borrower, its stockholders or its Affiliates on other matters) or any other
obligation to the Borrower except the obligations expressly set forth in the
Loan Documents and (y) the Lender is acting solely as principal and not as the
agent or fiduciary of the Borrower, its management, stockholders, creditors or
any other Person. The Borrower acknowledges and agrees that it has consulted its
own legal and financial advisors to the extent it deemed appropriate and that it
is responsible for making its own independent judgment with respect to such
transactions and the process leading thereto. The Borrower agrees that it will
not claim that the Lender has rendered advisory services of any nature or
respect, or owes a fiduciary or similar duty to the Borrower, in connection with
such transaction or the process leading thereto.

[Signatures follow.]

 

38



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Borrower and the Lender have caused this Agreement to be
duly executed by their respective authorized officers as of the day and year
first above written.

 

WEYERHAEUSER COMPANY, as the Borrower By:  

/s/ Laura B. Smith

  Name:   Laura B. Smith   Title:   Vice President and Treasurer

 

39



--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA, as the Lender By:  

/s/ Winston Lua

  Name:   Winston Lua   Title:   Director

 

40



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF LOAN/CONTINUATION REQUEST

The Bank of Nova Scotia

Global Wholesale Services

Loan Administration and Agency Services

720 King Street West, 2nd Floor

Toronto, Ontario

M5V 2T3

Attn: US Corporate Loan Operations

[Date]

Ladies and Gentlemen:

The undersigned, Weyerhaeuser Company (the “Borrower”), refers to the
$600,000,000 Term Loan Agreement dated as of February 22, 2016 (as it may
hereafter be amended, modified, extended or restated from time to time, the
“Credit Agreement”), between the Borrower and The Bank of Nova Scotia.
Capitalized terms used herein and not otherwise defined herein shall have the
meanings given such terms in the Credit Agreement.

[The Borrower hereby gives you notice pursuant to Section 2.02(a) of the Credit
Agreement that it requests a Eurodollar Borrowing under the Credit Agreement,
and in that connection sets forth below the terms on which such Borrowing is
requested to be made:

 

(A)    Date of Borrowing (which is a Business Day)   

 

(B)    Principal Amount of Borrowing1   

 

(C)    Interest Period and the last day thereof2   

 

 

1  Not less than $5,000,000 and in integral multiples of $1,000,000 in excess
thereof (or an aggregate principal amount equal to the remaining balance of the
available Commitments) or greater than the Total Commitment then available.

2  Which shall be subject to the definition of “Interest Period” and end not
later than the then existing Termination Date.

 

A-1



--------------------------------------------------------------------------------

Upon acceptance of the Loans offered by the Lender in response to this request,
the Borrower shall be deemed to have represented and warranted that the
conditions to lending specified in Sections 4.01(b) and (c) of the Credit
Agreement have been satisfied.]

[The Borrower hereby gives you notice pursuant to Section 2.02(a) of the Credit
Agreement that it requests a continuation of Loans:

 

  (A) On                      (a Business Day).

 

  (B) In the amount of $            .

 

  (C) With an Interest Period of      months.]

 

Very truly yours,

WEYERHAEUSER COMPANY,

as Borrower

By:  

 

Name:   Title:  

 

A-2



--------------------------------------------------------------------------------

EXHIBIT B-1

FORM OF CERTIFICATION OF FINANCIAL STATEMENTS

This is to certify that the consolidated statements attached hereto required by
Section 5.04 of the $600,000,000 Term Loan Agreement dated as of February 22,
2016, between Weyerhaeuser Company and The Bank of Nova Scotia (the “Credit
Agreement”; capitalized terms used herein without definition shall have the
meanings given them in the Credit Agreement) (which Section 5.04 has been
incorporated by reference therein from the Syndicated Credit Agreement (or, if
applicable, a Replacement Credit Agreement)), fairly present the financial
position and results of operations of Weyerhaeuser Company and its consolidated
Subsidiaries as of , 20 and for the period then ended on a consolidated basis in
accordance with GAAP consistently applied except as noted therein.

Dated:             , 20

 

WEYERHAEUSER COMPANY By  

 

  Name:   Title:

 

B-1



--------------------------------------------------------------------------------

EXHIBIT B-2

FORM OF COMPLIANCE CERTIFICATE

THE UNDERSIGNED HEREBY CERTIFY THAT:

(i) We are the duly elected              and              of Weyerhaeuser
Company, a Washington corporation (“Weyerhaeuser”);

(ii) We have reviewed the terms of the $600,000,000 Term Loan Agreement dated as
of February 22, 2016, between Weyerhaeuser and The Bank of Nova Scotia (the
“Credit Agreement”; capitalized terms used herein without definition shall have
the meanings given them in the Credit Agreement), and we have made, or have
caused to be made under our supervision, a detailed review of the transactions
and conditions of Weyerhaeuser and its Subsidiaries during the accounting period
covered by the attached financial statements; and

(iii) [No Event of Default or Default has occurred.] [An Event of Default or
Default has occurred. [If so, specify the nature and extent thereof and any
corrective action taken or proposed to be taken with respect thereto.]]

Describe below (or in a separate attachment to this Officers’ Certificate) the
exceptions, if any, to paragraph (iii) by listing, in detail, the nature of the
condition or event and the period during which it has existed:

 

 

 

 

 

 

 

 

The foregoing certifications, together with the computations set forth in
Attachment No. 1 hereto and the financial statements delivered with this
Officers’ Certificate in support hereof, are made and delivered this      day of
            , 20     pursuant to Subsection 5.04(c) of the Credit Agreement
(which has been incorporated by reference therein from the Syndicated Credit
Agreement (or, if applicable, a Replacement Credit Agreement)).

 

Dated:             , 20     WEYERHAEUSER COMPANY     By  

 

      Name:       Title:     By  

 

      Name:       Title:

 

B-2-1



--------------------------------------------------------------------------------

ATTACHMENT NO. 1 TO

COMPLIANCE CERTIFICATE FOR

WEYERHAEUSER COMPANY AND RESTRICTED SUBSIDIARIES

COMPLIANCE WITH COVENANTS

AS OF                     , 20

($000’s Omitted Except Ratio Amounts)

Section 6.01(d) - Debt Ratio as of                     , 20

 

1.    Total Funded Indebtedness:    a.    Short Term Indebtedness (inclusive of
Notes Payable and Commercial Paper)    b.    Current Maturities of Long Term
Indebtedness and Capital Lease Obligations    c.    Long Term Indebtedness:   
   (1)    Senior Long Term Indebtedness       (2)    Capital Lease Obligations
      (3)    Subordinated Indebtedness       Total Long Term Indebtedness
(1+2+3)    d.    Indebtedness of Unrestricted Subsidiaries    e.    Other
Indebtedness Total Funded Indebtedness (a+b+c-d-e) 2.    Total Adjusted
Shareholders’ Interest:    g.    Preferred, Preference and Common Shares    h.
   Other Capital and Retained Earnings (plus or minus)    i.    Treasury Stock
   j.    Investments in Unrestricted Subsidiaries    k.    Adjustment related to
impact of Accounting Standards Codification Topic 715    Total Adjusted
Shareholders’ Interest (g+h*-i-j-k*) 3.    Total Capitalization (1+2) 4.   
Actual Debt Ratio (1/3)    Required Debt Ratio
                                         
                                                65%

Section 6.01(e) – Net Worth as of                     , 20

Total Adjusted Shareholders’ Interest (See item 2 above)

 

Required Total Adjusted Shareholders’ Interest                $ [    ]

*  Adjustments pursuant to h and k may be negative or positive.

 

B-2-2



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF PROMISSORY NOTE

New York, New York

[         ,         ]

FOR VALUE RECEIVED, WEYERHAEUSER COMPANY, a Washington corporation (the
“Borrower”), hereby promises to pay to [                                ] (or
its registered assigns) (the “Lender”), at the office of The Bank of Nova
Scotia, at [                    ] on the Termination Date as defined in the
$600,000,000 Term Loan Agreement dated as of February 22, 2016 (as it may
hereafter be amended, modified, extended or restated from time to time, the
“Credit Agreement”), between the Borrower and The Bank of Nova Scotia, the
aggregate unpaid principal amount of all Loans made by the Lender to the
Borrower pursuant to the Credit Agreement, in lawful money of the United States
of America in same day funds, and to pay interest from the date hereof on the
principal amount hereof from time to time outstanding, in like funds, at said
office, at a rate or rates per annum and payable on such dates as determined
pursuant to the Credit Agreement.

The Borrower promises to pay interest, on demand, on any overdue principal of
its borrowings and, to the extent permitted by law, overdue interest from their
due dates at a rate or rates determined as set forth in the Credit Agreement.

The Borrower hereby waives diligence, presentment, demand, protest and notice of
any kind whatsoever. The nonexercise by the holder of any of its rights
hereunder in any particular instance shall not constitute a waiver thereof in
that or any subsequent instance.

All borrowings evidenced by this Note and all payments and prepayments of the
principal hereof and interest hereon and the respective dates thereof shall be
endorsed by the holder hereof on the schedule attached hereto and made a part
hereof, or on a continuation thereof which shall be attached hereto and made a
part hereof, or otherwise recorded by such holder in its internal records;
provided , however , that any failure of the holder hereof to make such a
notation or any error in such notation shall not in any manner affect the
obligation of the Borrower to make payments of principal and interest with
respect to the Borrower’s borrowings in accordance with the terms of this Note
and the Credit Agreement.

This Note is one of the promissory notes referred to in the Credit Agreement
which, among other things, contains provisions for the acceleration of the
maturity hereof upon the happening of certain events, for mandatory and, in
certain circumstances, optional prepayment of the principal hereof prior to the
maturity thereof and for the amendment or waiver of certain provisions of the
Credit Agreement, all upon the terms and conditions therein specified.



--------------------------------------------------------------------------------

THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK.

 

  WEYERHAEUSER COMPANY   By  

 

    Name:     Title:



--------------------------------------------------------------------------------

Loans and Payments

 

Amount

of Loan

   Interest
Period    Principal    Unpaid
Interest    Name of
Principal
Balance
of Note    Person
Making
Notation

 



--------------------------------------------------------------------------------

EXHIBIT D

CLAIM AGREEMENT

THIS CLAIM AGREEMENT (this “Agreement”) is dated as of February     , 2016, and
made by Weyerhaeuser NR Company, a Washington corporation (“WNR Company”), in
favor of The Bank of Nova Scotia, as lender (the “Lender”), under the Term Loan
Agreement dated as of February     , 2016 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), between
Weyerhaeuser Company, a Washington corporation (the “Company”), and the Lender.

RECITALS

A. WNR Company is a wholly owned subsidiary of the Company. WNR Company has
agreed, as between the Company and WNR Company, to assume the payment
obligations in respect of certain indebtedness of the Company pursuant to that
certain Assumption Agreement dated as of January 1, 2009 (as amended, restated,
supplemented or otherwise modified from time to time, the “First Assumption
Agreement”), made by WNR Company in favor of the Company, and that certain
Assignment and Assumption Agreement dated as of October 1, 2009 (as amended,
restated, supplemented or otherwise modified from time to time, the “Second
Assumption Agreement” and, together with the First Assumption Agreement and any
Additional Assumption Agreement (as defined below), collectively, the
“Assumption Agreements”), by and between WNR Company and the Company.

B. It is a condition precedent to the obligation of the Lender to make its
extension of credit to the Company under the Credit Agreement that WNR Company
enter into this Agreement with the Lender, for the benefit of the Credit
Agreement Parties (as defined below).

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, WNR
Company hereby agrees with the Lender, for the benefit of the Credit Agreement
Parties, as follows:

 

1. Definitions

(a) Unless otherwise defined herein, terms defined in the Credit Agreement and
used herein shall have the meanings assigned to such terms in the Credit
Agreement.

(b) The following terms shall have the following meanings:

“Additional Assumption Agreement” means any agreement entered into by WNR
Company after the date hereof pursuant to which WNR Company assumes payment
obligations in respect of any indebtedness of the Company.

“Assumed Debt” means any indebtedness of the Company the payment obligations in
respect of which shall have been assumed by WNR Company pursuant to one or more
Assumption Agreements.

 

D-1



--------------------------------------------------------------------------------

“Assumed Debt Agreement” means any indenture, credit agreement, note purchase
agreement or other agreement, if any, pursuant to which the Company has incurred
or will incur Assumed Debt and any note, instrument, agreement or other document
evidencing or governing such Assumed Debt.

“Assumed Debt Claims” has the meaning specified in Section 2(a) hereof.

“Assumed Debt Party” means any Person to which Assumed Debt is owed and any
trustee for, or other representative of, the holders of such Assumed Debt under
any Assumed Debt Agreement.

“Credit Agreement Claims” has the meaning specified in Section 2(a) hereof.

“Credit Agreement Obligations” means the due and punctual payment by the Company
of (a) the principal of and interest (including interest accruing during the
pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding) on
the Loans made to the Company, when and as due, whether at maturity, by
acceleration, upon one or more dates set for prepayment or otherwise and (b) all
other monetary obligations of the Company to any of the Credit Agreement Parties
under the Credit Agreement and each of the other Loan Documents, including
obligations to pay fees, expense reimbursement obligations and indemnification
obligations, whether primary, secondary, direct, contingent, fixed or otherwise
(including monetary obligations incurred during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding).

“Credit Agreement Parties” means (a) the Lender, (b) the beneficiaries of each
indemnification obligation undertaken by the Company under the Credit Agreement
and (c) the successors and assigns of each of the foregoing.

“Pro Rata Claim Amount” at any time means, in respect of the Credit Agreement
Claim of any Credit Agreement Party, an amount equal to (a) the Credit Agreement
Obligations owing to such Credit Agreement Party at such time, multiplied by
(b) a fraction, the numerator of which is the amount of Assumed Debt (including
accrued and unpaid interest and any related obligations in respect of premiums,
fees and indemnities) owing at such time in respect of which Assumed Debt Claims
exist and the denominator of which is the total amount of Assumed Debt
(including accrued and unpaid interest and any related obligations in respect of
premiums, fees and indemnities) owing at such time.

 

2. Credit Agreement Claims

(a) WNR Company hereby agrees with the Lender, for the benefit of the Credit
Agreement Parties, that the Credit Agreement Parties shall have rights and
claims enforceable against WNR Company for payment of all or a portion of the
Credit Agreement Obligations to the same extent that the Assumed Debt Parties
(as opposed to the Company) have rights and claims, if any, enforceable against
WNR Company for payment of all or any portion of the Assumed Debt (including
accrued and unpaid interest and any related obligations in respect of premiums,
fees and indemnities) pursuant to or by reason of any Assumption Agreement (such
rights and claims of the Assumed Debt Parties, the “Assumed Debt Claims”), as if
WNR

 

D-2



--------------------------------------------------------------------------------

Company and the Company had entered into an assumption agreement in respect of
the Credit Agreement Obligations on the same terms as such Assumption Agreement
that is the subject of the Assumed Debt Claims (such rights and claims of the
Credit Agreement Parties, the “Credit Agreement Claims”). It is understood and
agreed that (i) if the Credit Agreement Parties have Credit Agreement Claims by
reason of one or more, whether in whole or in part, but less than all, of the
Assumed Debt being subject to Assumed Debt Claims, then the Credit Agreement
Claims of any Credit Agreement Party shall be limited to its Pro Rata Claim
Amount, and (ii) WNR Company shall be fully liable for any such Credit Agreement
Claims subject only to the limitations expressly set forth in this Agreement.
Any Credit Agreement Claims due and owing by WNR Company hereunder shall be
payable by WNR Company to the Lender for the benefit of the Credit Agreement
Parties.

(b) The determination of whether any Assumed Debt Claim exists shall be based
solely upon the successful assertion by the applicable Assumed Debt Parties of
such Assumed Debt Claim, and the Credit Agreement Parties shall not be permitted
to assert that an Assumed Debt Claim exists unless and until such Assumed Debt
Claim is successfully asserted by the applicable Assumed Debt Parties; provided
that, if any Assumed Debt Party asserts an Assumed Debt Claim, the foregoing
shall not be construed to prevent the assertion that a Credit Agreement Claim
exists if such assertion of an Assumed Debt Claim is successful.

For purposes of this Section 2(b), an Assumed Debt Claim shall be considered
“successfully asserted” or shall be viewed as the subject to “successful
assertion” upon the occurrence of any of the following:

(i) an express agreement, stipulation, settlement or acknowledgment by WNR
Company that (A) acknowledges liability of WNR Company directly to any Assumed
Debt Party in respect of such Assumed Debt Claim or (B) provides consideration
from WNR Company to any Assumed Debt Party as a result of such Assumed Debt
Claim or in exchange for an agreement, stipulation, settlement or acknowledgment
that such Assumed Debt Party has no, or will not assert any, Assumed Debt
Claims;

(ii) at any time after the commitments under the Credit Agreement shall have
terminated as a result of the occurrence of an event of default thereunder and
the Credit Agreement Obligations shall have become due and payable, any
subsequent action that has the effect of treating such Assumed Debt Claim in a
manner, or results in a recovery to the holders of such Assumed Debt Claim in
respect of their Assumed Debt Claim, in each case as a result of the applicable
Assumed Debt Agreement, that is more favorable than the treatment of, or
recovery in respect of, Credit Agreement Claims (unless the holders of such
Credit Agreement Claims are offered and decline such treatment or recovery),
including, but not limited to payment or grant of securities to any Assumed Debt
Party or the assumption of any Assumed Debt by any third party; or

(iii) a final adjudication by a court or arbitrator that WNR Company is liable
to any Assumed Debt Party for such Assumed Debt Claim.

 

D-3



--------------------------------------------------------------------------------

(c) WNR Company acknowledges and agrees that no occurrence or circumstance
occurring after the date of this Agreement shall cause a reduction in WNR
Company’s obligations to the Lender, for the benefit of the Credit Agreement
Parties, under this Agreement, other than (i) termination of this Agreement
pursuant to Section 7 hereof or (ii) the payment by WNR Company in cash of any
Credit Agreement Claims due and owing by WNR Company hereunder.

 

3. Obligations Absolute

WNR Company’s obligations under this Agreement shall in all respects be
continuing, absolute, unconditional and irrevocable, and shall remain in full
force and effect until all of the Credit Agreement Obligations (other than
contingent expense reimbursement and indemnification obligations) have been paid
in full and all Commitments under the Credit Agreement have been terminated. WNR
Company agrees that any Credit Agreement Claims due and owing by WNR Company
hereunder will be paid strictly in accordance with the terms of this Agreement,
the Credit Agreement and the other Loan Documents, regardless of any law,
regulation or order now or hereafter in effect in any jurisdiction affecting any
of such terms or the rights of the Company or WNR Company with respect thereto.
The liability of WNR Company under this Agreement shall be absolute,
unconditional and irrevocable irrespective of:

(a) any change in the time, manner, or place of payment of, or in any other term
of, the Credit Agreement Obligations, the Credit Agreement or any of the other
Loan Documents or any other extension, compromise or renewal of the Credit
Agreement Obligations;

(b) any reduction, limitation, impairment or termination of the Credit Agreement
Obligations for any reason, including any claim of waiver, release, surrender,
alteration or compromise, and shall not be subject to (and WNR Company hereby
waives any right to or claim of) any defense or setoff, counterclaim,
recoupment, or termination whatsoever by reason of the invalidity, illegality,
irregularity, compromise, unenforceability of, or any other event or occurrence
affecting, the Credit Agreement Obligations;

(c) any amendment to, rescission, waiver or other modification of, or any
consent to departure from, any of the terms of Credit Agreement or any of the
other Loan Documents;

(d) any addition, exchange, release, surrender or non-perfection of any
collateral, or any amendment to or waiver or release or addition of, or consent
to departure from, any guaranty, securing any of the Credit Agreement
Obligations; or

(e) any other circumstance which might otherwise constitute a defense available
to, or a legal or equitable discharge of, the Company or WNR Company.

 

4. Continued Liability

Notwithstanding the agreements by WNR Company in respect of the Credit Agreement
Claims pursuant to Section 2(a), as between the Company and the holders of any
Credit Agreement Obligations, the Company shall continue to be the primary
obligor with respect to the Credit Agreement Obligations and the Company shall
not be released from its obligations under the Credit Agreement Obligations as a
result of this Agreement. In no event shall this Agreement be construed to
constitute an assignment or transfer of any of the rights or obligations of the
Company under the Credit Agreement or the other Loan Documents.

 

D-4



--------------------------------------------------------------------------------

5. Representations and Warranties

WNR Company represents, warrants and affirms for the benefit of the Credit
Agreement Parties as follows:

(a) WNR Company is a corporation duly organized and validly existing under the
laws of the State of Washington with all requisite power and authority to own
and operate its properties, to conduct its business as proposed to be conducted
and to enter into and perform its obligations under this Agreement.

(b) This Agreement constitutes a legal, valid and binding obligation of WNR
Company, enforceable against it in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally.

 

6. Binding Effect, Etc.

This Agreement shall be binding upon WNR Company and its successors and assigns
and shall inure to the benefit of the Credit Agreement Parties and their
respective successors and assigns; provided, however, that (a) WNR Company may
not assign any of its obligations or rights under this Agreement and (b) only
the Lender may enforce the rights of the Credit Agreement Parties hereunder.
Each of the Credit Agreement Parties is an intended beneficiary of the
obligations of WNR Company under this Agreement and the Lender shall be entitled
to commence and pursue any action or proceeding against WNR Company with respect
to WNR Company’s obligations under this Agreement.

 

7. Amendments; Termination

This Agreement may not be amended, supplemented, modified or terminated without
the prior written consent of the Lender, WNR Company and the Company; provided
that this Agreement shall automatically terminate upon the payment in full of
all Credit Agreement Obligations (other than contingent expense reimbursement
and indemnification obligations) and the termination of all Commitments under
the Credit Agreement.

 

8. Counterparts

This Agreement may be executed by one or more of the parties to this Agreement
in any number of separate counterparts, each of which, when so executed, shall
be deemed an original, and all of said counterparts taken together shall be
deemed to constitute but one and the same instrument.

 

9. Severability

The illegality or unenforceability of any provision of this Agreement shall not
in any way affect or impair the legality or enforceability of the remaining
provisions of this Agreement.

 

D-5



--------------------------------------------------------------------------------

10. Reinstatement

This Agreement shall continue to be effective, or be reinstated, as the case may
be, if at any time (i) payment, or any part thereof, of any of the Credit
Agreement Obligations is rescinded or must otherwise be restored or returned by
any Credit Agreement Party upon the insolvency, bankruptcy, dissolution,
liquidation or reorganization of the Company or upon or as a result of the
appointment of a receiver, intervenor or conservator of, or trustee or similar
officer for, the Company or any substantial part of its property, or otherwise,
all as though such payments had not been made or (ii) (x) Credit Agreement
Obligations remain outstanding and (y) WNR Company enters into an Assumption
Agreement in respect of Assumed Debt after this Agreement has been terminated in
accordance with its terms.

 

11. Headings

Section and subsection headings in this Agreement are included herein for
convenience of reference only and shall not constitute a part of this Agreement
for any other purpose or be given any substantive effect.

 

12. No Waiver; Remedies

No failure on the part of the Lender to exercise, and no delay in exercising,
any right hereunder shall operate as a waiver thereof; nor shall any single or
partial exercise of any right hereunder preclude any other or further exercise
thereof or the exercise of any other right. The remedies herein provided are
cumulative and not exclusive of any remedies provided by law.

 

13. Governing Law; Jurisdiction

(a) THIS AGREEMENT AND THE RIGHT AND OBLIGATIONS HEREUNDER OF THE PARTIES HERETO
SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF
NEW YORK.

(b) EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS,
FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF ANY NEW YORK
STATE COURT OR FEDERAL COURT OF THE UNITED STATES OF AMERICA SITTING IN NEW YORK
CITY, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT, OR FOR RECOGNITION OR ENFORCEMENT
OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE OR, TO THE EXTENT
PERMITTED BY LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT
A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS AGREEMENT SHALL AFFECT ANY RIGHT THAT THE
LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT AGAINST WNR COMPANY OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.

 

D-6



--------------------------------------------------------------------------------

(c) EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO
THE FULLEST EXTENT IT MAY LEGALLY AND EFFECTIVELY DO SO, ANY OBJECTION WHICH IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT IN ANY NEW YORK STATE OR
FEDERAL COURT LOCATED IN NEW YORK CITY. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT.

 

14. WAIVER OF JURY TRIAL

EACH PARTY HERETO HEREBY WAIVES TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS
AGREEMENT. EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION 14.

[The remainder of this page is intentionally left blank.]

 

D-7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Agreement to be duly
executed and delivered as of the date first above written.

 

WEYERHAEUSER NR COMPANY By:  

 

Name:  

 

Title:  

 

 

ACKNOWLEDGED AND AGREED TO BY: WEYERHAEUSER COMPANY By:  

 

Name:  

 

Title:  

 

ACKNOWLEDGED AND AGREED TO BY:

 

THE BANK OF NOVA SCOTIA,

as Lender

By:  

 

Name:  

 

Title:  

 

 

D-8



--------------------------------------------------------------------------------

Schedule 2.01

COMMITMENTS

 

Institution    Commitment  

The Bank of Nova Scotia

   $ 600,000,000   

Total Commitments

   $ 600,000,000   

 

Schedule 2.01



--------------------------------------------------------------------------------

Schedule 3.08

WEYERHAEUSER COMPANY AND SUBSIDIARIES

(* = Unrestricted Subsidiary)

 

Name

   State or
Country of
Incorporation    Percentage
Ownership
of
Immediate
Parent

•    Weyerhaeuser Columbia Timberlands LLC

   Delaware    95

•    Weyerhaeuser NR Company

   Washington    100

•    North Pacific Paper Corporation *

   Delaware    50

•    Norpac Resources LLC

   Delaware    100

•    ver Bes’ Insurance Company

   Vermont    100

•    Weyerhaeuser Asset Management LLC

   Delaware    100

•    Weyerhaeuser Columbia Timberlands LLC

   Delaware    5

•    Weyerhaeuser Employment Services Company

   Washington    100

•    Weyerhaeuser Export Company

   Delaware    100

•    Weyerhaeuser EU Holdings, Inc.

   Delaware    100

•    Weyerhaeuser Poland sp.zo.o.

   Poland    100

•    Weyerhaeuser Realty Investors, Inc.

   Washington    100

•    Weyerhaeuser International, Inc.

   Washington    100

•    Weyerhaeuser (Asia) Limited

   Hong Kong    100

•    Weyerhaeuser China, Ltd.

   Washington    100

•    Weyerhaeuser Company Limited

   Canada    100

*       317298 Saskatchewan Ltd.

   Saskatchewan    100

*       Weyerhaeuser (Annacis) Limited

   British Columbia    100

*       Weyerhaeuser (Carlisle) Ltd.

   Barbados    100

v       Camarin Limited

   Barbados    100

•    Weyerhaeuser International Holdings Limited

   British Virgin Islands    100

*       Colonvade S.R.L.

   Uruguay    99.9

*       Vandora S.A.

   Uruguay    100

*       Weyerhaeuser Productos S.A.

   Uruguay    100

*       WHC LLC

   Washington    100

v       Colonvade S.R.L.

   Uruguay    0.1

•    Weyerhaeuser (Hong Kong) Limited

   Hong Kong    100

•    Weyerhaeuser Japan Ltd.

   Japan    100

•    Weyerhaeuser Japan Ltd.

   Delaware    100

•    Weyerhaeuser Korea Ltd.

   Korea    100

•    Weyerhaeuser Products Limited

   United Kingdom    100

•    WREDCO I LLC

   Delaware    100

•    WREDCO II LLC

   Delaware    100

•    Weyerhaeuser Sales Europe, Inc.    

   Delaware    100

•    Weyerhaeuser SC Company

   Washington    100

•    Weyerhaeuser WPF LLC

   Washington    100

 

Schedule 3.08 – 1



--------------------------------------------------------------------------------

•    WY Carolina Holdings LLC *

   Delaware    100

•    WY Georgia Holdings 2004 LLC *

   Delaware    100

•    WY Tennessee Holdings LLC *

   Delaware    100

•    Weyerhaeuser Uruguay S.R.L.

   Uruguay    99.9

•    WYU LLC

   Washington    100

•    Weyerhaeuser Uruguay S.R.L.

   Uruguay    0.1

 

* Unrestricted Subsidiary

Plum Creek

 

Name

  

Jurisdiction of
Incorporation
or Organization

  

Interest Held by

Weyerhaeuser

  

Interest Held by

Third Party

Plum Creek Ventures I, LLC    DE   

Name: Weyerhaeuser Company

Type: Membership Interest

Percentage: 100%

   None Plum Creek Timberlands, L.P.    DE   

Name: Weyerhaeuser Company

Type: Limited Partner Interest

Percentage: 99%

 

Name: Plum Creek Timber I, L.L.C.

Type: General Partner Interest

Percentage: 1%

   None Plum Creek Timber I, L.L.C.    DE   

Name: Weyerhaeuser Company

Type: Membership Interest

Percentage: 100%

   None Plum Creek Timber Operations I, L.L.C.    DE   

Name: Plum Creek Timberlands, L.P.

Type: Membership Interest

Percentage: 99%

 

Name: Plum Creek Timber Operations II, Inc.

Type: Membership Interest

Percentage: 1%

   None Plum Creek Timber Operations II, Inc.    DE   

Name: Plum Creek Timberlands, L.P.

Type: Stock

Percentage: 100%

   None Plum Creek Manufacturing, L.P.    DE   

Name: Plum Creek Timberlands, L.P.

Type: Limited Partner Interest

Percentage: 98%

 

Name: Plum Creek Timber II, L.L.C.

Type: General Partner Interest

Percentage: 2%

   None Plum Creek Timber II, L.L.C.    DE   

Name: Plum Creek Timberlands, L.P.

Type: Membership Interest

Percentage: 100%

   None Plum Creek Maine Timberlands, L.L.C.    DE   

Name: Plum Creek Timberlands, L.P.

Type: Membership Interest

Percentage: 100%

   None Plum Creek Southern Timber, L.L.C.    DE   

Name: Plum Creek Timberlands, L.P.

Type: Membership Interest

Percentage: 100%

   None

 

Schedule 3.08 – 2



--------------------------------------------------------------------------------

Name

  

Jurisdiction of
Incorporation
or Organization

  

Interest Held by

Weyerhaeuser

  

Interest Held by

Third Party

Plum Creek South Central

Timberlands, L.L.C.

   DE   

Name: Plum Creek Timberlands, L.P.

Type: Membership Interest

Percentage: 100%

  

None

PC Natural Resources, LLC    DE   

Name: Plum Creek Timberlands, L.P.

Type: Membership Interest

Percentage: 100%

  

None

Plum Creek Real Estate Company    DE   

Name: Plum Creek Timberlands, L.P.

Type: Stock

Percentage: 100%

  

None

Southern Diversified Timber, LLC *    DE   

Name: Plum Creek Timber Operations I, LLC

Type: Preferred Interest

Percentage: 100%

Type: Common Interest

Percentage: 9.09%

  

Name: TCG Member, LLC

Type: Common Interest

Percentage: 90.9%

Plum Creek Manufacturing Holding Company, Inc.    DE   

Name: Plum Creek Manufacturing, L.P.

Type: Stock

Percentage: 100%

  

None

Plum Creek Administrative Corporation, Inc.    DE   

Name: Plum Creek Manufacturing Holding Company, Inc.

Type: Stock

Percentage: 100%

  

None

Plum Creek Southern Lumber, Inc.    DE   

Name: Plum Creek Manufacturing Holding Company, Inc.

Type: Stock

Percentage: 100%

  

None

Plum Creek Marketing, Inc.    DE   

Name: Plum Creek Manufacturing Holding Company, Inc.

Type: Stock

Percentage: 100%

  

None

Plum Creek Northwest Lumber, Inc.    DE   

Name: Plum Creek Manufacturing Holding Company, Inc.

Type: Stock

Percentage: 100%

  

None

Plum Creek Northwest Plywood, Inc.    DE   

Name: Plum Creek Manufacturing Holding Company, Inc.

Type: Stock

Percentage: 100%

  

None

Plum Creek MDF, Inc.    DE   

Name: Plum Creek Manufacturing Holding Company, Inc.

Type: Stock

Percentage: 100%

  

None

PC Timberland Investment Company    DE   

Name: Plum Creek Manufacturing Holding Company, Inc.

Type: Stock

Percentage: 100%

  

None

B & C Water Resources, Inc.        DE   

Name: Plum Creek Manufacturing Holding Company, Inc.

Type: Stock

Percentage: 100%

  

None

D & E Water Resources, Inc.    DE   

Name: Plum Creek Manufacturing Holding Company, Inc.

Type: Stock

Percentage: 100%

   None

 

Schedule 3.08 – 3



--------------------------------------------------------------------------------

Name

  

Jurisdiction of
Incorporation
or Organization

  

Interest Held by

Weyerhaeuser

  

Interest Held by

Third Party

LFC Water Resources, Inc.    DE   

Name: Plum Creek Manufacturing Holding Company, Inc.

Type: Stock

Percentage: 100%

   None Plum Creek Services, Inc.    DE   

Name: Plum Creek Manufacturing Holding Company, Inc.

Type: Stock

Percentage: 100%

   None Plum Creek TRS, L.L.C.    DE   

Name: Plum Creek Marketing, Inc.

Type: Membership Interest

Percentage: 100%

   None Plum Creek Property Management Company, LLC    DE   

Name: Plum Creek Marketing, Inc.

Type: Membership Interest

Percentage: 100%

   None Plum Creek Land Company    DE   

Name: Plum Creek Marketing, Inc.

Type: Stock

Percentage: 100%

   None Plum Creek Maine Marketing, Inc.    DE   

Name: Plum Creek Marketing, Inc.

Type: Stock

Percentage: 100%

   None Plum Creek Investment Company    OR   

Name: Plum Creek Marketing, Inc.

Type: Stock

Percentage: 100%

   None Highland Resources, Inc.    DE   

Name: Plum Creek Marketing, Inc.

Type: Stock

Percentage: 100%

   None B & C Water Resources, L.L.C.    DE   

Name: B & C Water Resources, Inc.

Type: Membership Interest

Percentage: 100%

   None D & E Water Resources, L.L.C.    DE   

Name: D & E Water Resources, Inc.

Type: Membership Interest

Percentage: 100%

   None Greenway, L.L.C.    ME   

Name: Plum Creek Land Company

Type: Membership Interest

Percentage: 100%

   None Petenwell Lake LLC    DE   

Name: Plum Creek Land Company

Type: Membership Interest

Percentage: 100%

   None Hawthorne Land Company, LLC    DE   

Name: Plum Creek Land Company

Type: Membership Interest

Percentage: 100%

   None Township 110 Land Company, LLC    DE   

Name: Plum Creek Land Company

Type: Membership Interest

Percentage: 100%

   None Highland Mineral Resources, LLC    DE   

Name: Highland Resources, Inc.

Type: Membership Interest

Percentage: 100%

   None King Road Aggregates, LLC        DE   

Name: Highland Resources, Inc.

Type: Membership Interest

Percentage: 100%

   None Greenway Properties, LLC    ME   

Name: Greenway, L.L.C.

Type: Membership Interest

Percentage: 100%

   None

 

Schedule 3.08 – 4



--------------------------------------------------------------------------------

Name

  

Jurisdiction of
Incorporation
or Organization

  

Interest Held by

Weyerhaeuser

  

Interest Held by

Third Party

Petenwell Lake Associates LLC    DE   

Name: Petenwell Lake LLC

Type: Membership Interest

Percentage: 100%

   None Parkside at Fisher River LLC    DE   

Name: Township 110 Land Company, LLC

Type: Membership Interest

Percentage: 100%

   None Bighorn Bluff, LLC    DE   

Name: Township 110 Land Company, LLC

Type: Membership Interest

Percentage: 100%

   None Wolf River East LLC    DE   

Name: Township 110 Land Company, LLC

Type: Membership Interest

Percentage: 100%

   None River Glen at Flambeau LLC    DE   

Name: Township 110 Land Company, LLC

Type: Membership Interest

Percentage: 100%

   None McGregor Overlook LLC    DE   

Name: Township 110 Land Company, LLC

Type: Membership Interest

Percentage: 100%

   None Noggle Creek LLC    DE   

Name: Township 110 Land Company, LLC

Type: Membership Interest

Percentage: 100%

   None Preserve at Ashley Lake LLC    DE   

Name: Township 110 Land Company, LLC

Type: Membership Interest

Percentage: 100%

   None Haskell’s Pass LLC    DE   

Name: Township 110 Land Company, LLC

Type: Membership Interest

Percentage: 100%

   None

 

* Unrestricted Subsidiary

 

 

Schedule 3.08 – 5



--------------------------------------------------------------------------------

Schedule 9.01

ADDRESSES FOR NOTICES TO THE LENDER

 

Name of Lender

  

Eurodollar Lending Offices

The Bank of Nova Scotia   

The Bank of Nova Scotia

Global Wholesale Services

Loan Administration and Agency Services

720 King Street West, 2nd Floor

Toronto, Ontario

M5V 2T3

Attn: US Corporate Loan Operations

Telephone: 416-649-4064 / 212-225-5706

Telecopier: 212-225-5708

Electronic Mail: GWSLoanOps.USAgency@scotiabank.com

 

With a copy to:

 

The Bank of Nova Scotia

650 West Georgia Street, Suite 1800

Vancouver, British Columbia

V6B 4N7

Attn: Todd Kennedy / Winston Lua

Telecopier: 604-697-2200

 

 

Schedule 9.01